Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 1 of 81

ADDENDUM

PAGE 33 of 322

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 2 of 81

14 !

Case: 20-2936 Document: 29 Page: 162

Filed 6/2212

IN THE COMMONWEALTH COURT

 

MICHAEL CROSSEY, ef al.,
Petitioners,
v,

KATHY BOOCKVAR, SECRETARY
OF THE COMMONWEALTH, et al,

Respondents.

 

SUPPLEMENTAL DECLARATION OF

1, Jonathan Marks, declare under the pehalty
Pa.C.S, § 4902 that:

Tam the Deputy Secretary for Elections: and

Department of State (the “Department”) of thé Con

This Declaration supplements the Declaration fl sub

2020.

I,

counties’ progress in processing applications for mg

mailing out ballots,

2.

D
Recelved 5/22/2

7 No.

In my May 18, 2020 Declaration, !1 gaVv

I stated that the Election Code requires

ate Filed: 10/20/2020
20 9:05:44 PM Commonweallh Court of Penasylvania

N26 9:65:00 PM Commonwealth Court of Pennsylyant
266 MO 2020

OF PENNSYLVANIA

266 MD 2020

JONATHAN MARKS

of perjury pursuant to 18

Commissions for the
monwealth of Pennsylvania.

mitted to the Court on May 18,

e statistics on the Pennsylvania

il in and absentee ballots and

counties to mail absentee and

mail-in primary election ballots for all approved applications by Tuesday, May 19,

 

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 3 of 81

tu ‘ I

Case: 20-2936 Document: 29 Page: 163 [ate Filed: 10/20/2020

2020, and that I would update the Court afterithat date. See May 18 Declaration fff

14-43,
3, Statewide, a large majority of colinties
and absentee voting applications, with ballots being

processed,

ate keeping up with mail-in

mailed out as applications are

4. Some counties, however, are facing obstacles, especially those in

areas where the prevalence of COVID-19 is highest
next week, there is a possibility that they could resu

voters’ receipt of ballots.

. If these obstacles persist into

It in significant delays in

5S. As of Thursday, May 21, 2020, the colinties had reported receipt of

approximately [,701,141 applications for absdntee and mail-in ballots.

6, The counties had approved 1,528,212, or approximately 90%, of the

applications.

7. Preliminary data indicates that the coultties have mailed 1,459,871

i
million ballots, or approximately 96% of the applications approved so far, to

voters,
8, The counties have received 44 1 0t2 vd
approximately 29% of applications approved 50 far
9, Counties have continued to take steps

applications by, for example, reassigning staffito as}

ted ballots, which accounts for

o deal with the high volume of

sist with ballot processing and,

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 4 of 81

‘| oo
Case: 20.4038 Document 29 Page: 164 Date Filed: 10/20/2020

in some cases, adding extra shifts at their election bffices.

10, The vast majority of counties do not appear fo be having difficulty
managing the application process. As of May 21, 2020, more than half of the
counties in the Commonwealth had mailed ballots n response to more than 90% of
their approved applications.

11. Certain counties, however, are experi¢ ncing delays or backlogs.

12. For example, preliminary data shows {hat Montgomery County has
mailed out 131,932 ballots out of the 138,363/appligations it has approved.
However, for reasons not within Montgomery County’s control, many ballots that
the county has mailed have been delayed in arriving at voters’ homes. These
delays may make it more difficult for voters who requested ballots well in advance
of the application deadline to return those ballots on time.

13.  Phitadelphia County recently began receiving a surge of paper ballot
applications. Because these applications take longa r to process than online
applications, and because of COVID-19 related staffing shortages and social
distancing rules, Philadelphia’s staff will face difficulties in promptly processing
all of the outstanding applications.

14, A recent outage in Philadelphia's. Verizon connection, which covered
the network connection with the election database, further impeded Philadelphia’s

progress.

 

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 5 of 81
i sO

Case: 20-2936 Document: 29 Page: 165 ate Filed: 10/20/2020

15. Preliminary data shows that as of May 21, Philadelphia County had
received 181,655 applications, rejected 2,1 14 of thkm, approved 159,772, and
mailed out 142,836 balicts.

16, Ofthe counties identified in my May [8 declaration, other than

Philadelphia and Montgomery, preliminary data re ported by the counties shows

that:
« Allegheny County had reepived 242,349 applications, rejected
20,120 of them, approved 222,757, and mailed out 205,646
ballots;
¢ Delaware County had received 78,333 applications, rejected
4,290 of them, approved 53,85 fi, and matled out 42,904 ballots,
* Lawrence County had recdived D400 applications, rejected 623
of them, approved 8,813, dnd mailed out 8,654 ballots;
« Lehigh County had received 47(057 applications, rejected 3,99]
of them, approved 43,220, and mailed out 43,011 ballots; and
e Mercer County had received 111067 applications, rejected 807
of them, approved 9,746, and mhiled out 9,569 ballots.
17. The last day for applying for a mail injor absentee ballot is Tuesday,
May 26.

18. | understand that because of COVID- 9 related staffing shortages or
technical difficulties, a small number of other counties may face challenges in
keeping up with their outstanding applications: as the application deadline
approaches.

19. After May 26, unless the Court instruc s otherwise, I will give the

-4.

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 6 of 81

4
Ra

Case: 20-2936 Document: 29 Page: 166 Date Filed: 10/20/2020

Court further information about the counties” application numbers and the
existence of any backlogs.

1 declare under penalty of perjury that the foregoing is true and correct.

Executed on May 22, 2020,

Able

 

Jonathan Marks

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 7 of 81
' | f 4 i
|
Case: 20-2936 Document: 29 Page: 167 ate Filed: 10/20/2020

EXHIBIT B

 

 

 

 
Case 4:20-cv-02078-MWB_ Document 181 Filed 11/19/20 Page 8 of 81
Case: 20-36 Document: 29 Page: 168 Date Filed: 10/20/2020

From: Marks, Jonathan <jmarks4cpa.gov>

Senge: Thursday, May 28, 2020 7:44 PM

To: Marks, Jonathan <juarks4¢pauoy>

Subject: lmpariant DOS Email re: Absentce/Mail-in Ballot Canvass
Importance: High

To alk county election officials,

Tihope you are ali safe and well,

 

The department has received some questions fram county officials in re¢ent days regarding
the proper disposition of absentee or mall-in ballots cast by voters whe did not énclose their
voted ballots In the official election ballot envelope (*secrecy” or “innerenvelorie).

TRough the Election Code requires county boards of elections to set aside absentee or mail-
in ballots enclosed [n offical election ballot envelopes that contain “any text, mark or
syatbol which reveals the identity of the elector,” there is no statutory requirement, nor
is thera any statutory authority, for selting aside an absentee or mall-in ballbt solely
because the voter forget to properly insert it Into the official election bail ot envelope, See 25
PS. § 3146.8(g 41).

To preserve the secrecy of such ballots, the board of elections in its disctetion may develop
& process by which the members of the pre-canvass or canvass boards ihsert these ballots
Into empty official election ballot envelopes or privacy sleeves until such! time asithey are

ready to be tabulated.

Please consult with your solicitor about your plans to deal with such fnsténces stould they
occur during the pre-canvass or canvass, :

Thank you for everything you are doing to administer the 2020 Primary wistle coping with
the unique challenges presented by COVED-19.

Kind regards,

Jonathan 4. Marks

Daputy Seeretary for Elections & Commissions
Pennsylvanta Department of State

302 North Office Bullding | Harrisburg, PA 17120
@ 717.783.2035 & 717.787.1734

il jmarks@oa.gov

 

 
Case 4:20-cv-02078-MWB Document 181 Filed
,; ' ay

Case: 20-936 Document: 29 Page 169 |

wy PA Media

Department Of State Tells Cou
Voting Systems In Place By|En

04/2/2018

Harrisburg, PA -— Acting Secretary of State Robert Torres today informed Pennsyt
voling systems selected no iater than December 34, 2019, and preferably infptace By
(he cormmonweakh will receive nearly $14 million in federal funding to assist countie

‘We have been planning for some time to bang Pennsylvania's voting machihes up
resiliency.” Torres said “The feceral assistance could nol come al a more opportun

 

Pennsylvania's allocation of $13.5 million comes fram Congress’ recent aonlonnat fall

Omnibus Appropriations Act of 2078 The funding is being distributed under | pravisi
allocation requires a 5.percent state match, bringing Pennsylvania's total fundling pai

The administration is Committed to working with the legislature to help fund these vo
consideration of fiture year cost-sharing arrangements which could use focal slate

Last week the department released an Invitation For Bid (IFB} for new voting system
auditabilily slandards. The (FB updated an existing state-negottated agreement with
systems that meet the depanment’s certification requirements.

t

“We want to b ing about the system upgrades so Pennsylvania voters are voting on
feasibly as possible, while also being supportive of the counties’ need te plar| and be
I

The department is also exploring every aption te help fund or finance the upgrades, |
local, and adehtonal federal appropriakons. partnerships, bonds, and more. |

To kick off publ c education about new voling systems on the market, lhe department
Show complex The event will provide an opportunity for county and state officjals. te
and opttons offered by the new machines Details on the event will be forthcorping.

Counties willbe able to choose from among any of the voting systems exanucad and
Election Assistance Commission and the Secretary of the Commonwealth, 4 date,

follow in the summer and fall of 2018. Information regarding the examination and cer

website. The department will provide extensive support and guidance to the cbunty 8
to the new systems, j

inthe meanhme Pennsylvania is employing extensive measures and partnering with
step ahead of any threats to our security and infrastructure, including comprehensive

and cyber secu‘ily, raining and resources ta counties and partners, and increasing ¢4

MEDIA CONTACT: Wanda Murren, 717-783-1621

 

11/19/20 Page 9 of 81

Date Filed: 10/26/2020

nties To Have New
d Of 2019

‘ania's counties to have voter-varifiable paper record
y the November 2019 generat election. He also annour

8 with replacement,

6 213Lcentury standards of security, auditabilty and

moment."

of $380 million for election security [4 under the

ns of the Help America Vote Act of 2002. Each state’s
kage to $14.15 million.

ing system upgrades, inciucing but nol kmited to the

and federal dollars,

S, directing thal naw systems meet enhanced security é
vendors and cun be used by counties to purchase voli!

he most secure and auditabie equipment as promptly j
dget for the new systems.” Torres said,

ncluding tease agreements, grant oppartunities, slate,

plans to hold a vendor demonstration April 26 at the Fi
isiators, the media, and the public to explore the featur

certified after January 1, 2018, by both the federal
pne system has been certified, and several athers will
ification process (PDF) can te found on the departme
bards of Election and voters to ensure a smooth transi

federal and state law enforcement ayencies to stay on
monitoring and assessment of risk, fortificaton of phys
mmiunications al ad levels.

 

f

 

 

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 10 of 81
valid-Gaysy;

In The QUUNOY 12 AN 9: 56
Anited States Court of Appeals

for the Third Circuit

20-2936

COUNTY OF BUTLER, et al.
Plaintiff-Appellees

JEFFREY CUTLER
Intervenor Plaintiff-Appellee

Vv.

THOMAS W. WOLF,et al.
Defendants-Appellant

Appeal from the Order/Judgment entered September 14, 2020 in the United States District
Court for the Western District of Pennsylvania at No, 2:20-cv-00677

PETITION TO COMBINE ADDITIONAL CASES BEFORE
ENBANC REVIEW BECAUSE OF ADDITIONAL CRIMES (18
U.S. Code § 1519 - Destruction, alteration, or falsification of records)
FOR JUDICIAL EFFICIENCY

ORAL ARGUMENTS REQUESTED

PAGE 1 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 11 of 81

Here comes Jeffrey Cutler, Paintiff-Intervenor in this case based on the United
States Constitution Ammend 1, for Redress of Grievances and preservation of the
Establishment Clause. Even though an ENBANC REVIEW WAS CLEARLY
REQUESTED ON PAGE 31 OF ECF 29 AND PAGE 29 OF ECF 28. MR.
CUTLER NOW REQUESTS THAT 2 ADDITIONAL CASES (Middle District of
Pennsylvania Case # 4:20-cv-02078 and USCA case 18-3693) BE COMBINED
ADDITIONALLY WITH THIS CASE BECAUSE OF 18 U.S. Code § 1519 -
Destruction, alteration, or falsification of records, OBSTRUCTION OF
JUSTICE, AND VOTER FRAUD. On 06NOV2020 Jeffrey Cutler called the
U.S. ATTORNEY VOTER FRAUD HOTLINE (888-636-6596) number published
in the PHILADELPHIA INQUIRER about the VOTER FRAUD DETAILED in
PHILADELPHIA concerning case 20-2936 ECF 33 AND ABOUT 18 U.S. Code §
1519 - Destruction, alteration, or falsification of records. ECF 33 was filed
280CT2020 at 1:31 PM and put online on 300CT2020 and modified by the case
manager 06NOV2020 about 11:40 AM, but the docket still reads 300CT2020.
Watch https://www.youtube.com/watch?v=mgCle8F_zUk for more information
and read comments sorted newest first. Also see <ref>
hitps:/Avww.americanfreedomlawcenter.org/case/jeffiey-cutler-v-u-s-dept-of-health-human-services/ </ref> and <ref>
https://www. brennancenter,org/legal-work/corman-v-torres </ref><ref>

https://www.pacermonitor.com/publie/case/27231978/CUTLER_v_PELOSI et_al </ref> As an Official Whistle

PAGE 2 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 12 of 81

Blower in the Commonwealth of Pennsylvania, Jeffrey Cutler declares the actions
Mr. Krasner, the Mayor of Philadelphia, and the Governor were a concerted effort
to legally Murder Jews and Blacks. Mr. Cutler ran for governor as a Pro Se
candidate against Tom Wolf and had an advertisement in the METRO paper on
240CT2018 page 15 :titled “SAVE BILL COSBY”, In ECF 33 of this case Mr.
Cutler challenged the USE DROP BOXES based on the lack of hard copy
verification as required by the order of Mr. Torres on 12APR2018 (PAGE 166
document physically filed 190CT2020 at 2:48 PM). EVERY PBS/NPR STATION
IS VIOLATING (18 USC § 653-MISUSE OF FEDERAL FUNDS FOR NOT
REPORTING THE ABOVE STORY) JUST LIKE TOM WOLF IS GUILTY OF
THE SAME CRIME FOR REDIRECTING 2.8 MILLION DOLLARS FROM
THE CARES ACT FROM LEBANON COUNTY FOR MASK ADVERTISING!
<ref.> ntips://www.witf.ore/2020/08/ 1 4/reversing-course-wolf-releases-cares-act-funding-to-lebanon-county/ </ref>
Nancy Pelosi made a false statement in court via her lawyer (Mr Donald B. Verilli
Jr.) and stated “{N]o one would be hurt and the greater justice would be attained”
and violated (18 USC § 1001) on 03JAN2019 on page 24 of the filing that was
made in case 4:18-cv-00167-0, a significant federal crime. On 26FEB2019 Jeffrey
Cutler filed a lawsuit in FEDERAL COURT 5:19-cv-00834 in [[Philadelphia]|
against [[Nancy Pelosi]] called (CUTLER v. PELOSI, et al.). This is 26 YEARS
AFTER THE FIRST WORLD TRADE CENTER BOMBING, Violating 18 U.S.C.

§ 3 Accessory After the Fact of MURDER of Jonathan Luna <ref>

PAGE 3 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 13 of 81

https://en.wikipedia.orgAviki/Jonathan_Luna</ref>, The same technique used in the VW
EMISSIONS SCANDAL WAS USED TO ALTER THE VOTES.<ref>
https:/Avww.nytimes. com/interactive/20 1 5/business/international/vw-diesel-emissions-scandal-explained.html</ref>
<ref>hups:/Avww.ydr.com/story/news/politics/elections/2019/1 1/06/how-pa-fix-paper-ballot-voting-problems-before-2020-
presidential-election/2507101001/</ref>. York county Pennsylvania previously accidently or
TESTED the PROGRAMMING of their systems and they had to make sure it
was NOT DETECTABLE, just like the DRUG DOVATO makes HIV
UNDETECTABLE. ECF 33 of this case DOCUMENTS VOTER FRAUD IN
PENNSYLVANIA, since the case manager was willing to risk 20 years in prison
to alter documents. A hand count of all the ballots would confirm the fraud, like
they are doing in GEORGIA. On 06NOV2017, Mr. Cutler won a case of
reconsideration that was un-opposed in the MIDDLE DISTRICT OF
PENNSYLVANIA, but instead of also granting some COMPENSATION the
case was moved properly to the EASTERN DISTRICT of PENNSYLVANIA.
Based on the order from case 14-5183 14AUG2015 “We review the district court's
dismissal of Cutler's complaint on both standing and merits grounds de novo, See
Brown v. Whole Foods Market Group, Inc., 789 F.3d 146, 150 (D.C.Cir.2015). In
so doing, we accept the factual allegations in the complaint as true, and grant Cutler
the benefit of all reasonable inferences that can be drawn in his favor. See id. And
because Cutler proceeded below without counsel, we hold his district court filings

to “less stringent standards than formal pleadings drafted by lawyers[.]” Erickson

PAGE 4 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 14 of 81

v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (quoting
Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) ).”
Based on 28 U.S.C. § 455 RECUSAL OF JUDGES This CASE SHOULD BE
MOVED TO THE FIFTH CIRCUIT, because of OBSTRUCTION OF JUSTICE
and PEREMTORY DISQUALIFICATION OF ALL JUDGES OF THE THIRD
CIRCUIT based the ruling in case 20-1449 and the abuse of power aimed at Mr,
Cutler and his mother in the form of bank robbery, identity theft and attempted
MURDER BY PERSONS UNKNOWN BY TAMPERING WITH THE GAS
HEATER IN MR. CUTLER’S MOTHER’S HOME. Mr. Cutler is using the
SUMMARY AFFIRMATION to try and SECURE his legal right to MEDICARE
PART B, the denial is an attempt at Obstruction of Criminal Investigations of
Health Care Offenses (18 U.S.C. § 1518). On 12FEB2020 Mr. Cutler previously
filled in case 19-10011 of the Fifth Circuit court of appeals and the clerks simply
decided Mr. Cutler was not part of the case. Mr. Cutler had filed a 571 page
PETITION TO COMBINE CASES FOR JUDICIAL EFFICIENCY BECAUSE
OF CRIMES (18 U.S.C. § 653 MISUSE OF FEDERAL FUNDS, MAIL FRAUD,
AND OTHER CRIMES), AND SUMMARY AFFIRMATION on 30SEP2020 at
12:42 PM. Mr. Cutler the called the clerks office within | hour of the filing time to
let the clerk’s office know of the document. The document was stamped USCA
OCT 5, 2020 but not put online until O7OCT2020. The header is “Case 20-2936

Document 26 Page xxx Date Filed 10/05/2020”. This was a willful and deliberate

PAGE 5 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 15 of 81

action to conceal the document and allow the PA AG office to state their motion is
un-opposed. It also documents a conspiracy to not serve notice to Mr. Cutler and
therefore the stay order of 010CT2020 by the appeals court should be STRICKEN
for failure to serve. Previous documents in the court have been altered to HIDE
information from the public and the judges like the pages from RAND PAUL’S
book GOVERNMENT BULLIES was obstructed. On 15OCT2020 at 3:15 PM,
Mr. Cutler filed a 204 page AMMENDED PETITION TO COMBINE CASES
FOR JUDICIAL EFFICIENCY BECAUSE OF CRIMES (18 U.S.C. § 653
MISUSE OF FEDERAL FUNDS, MAIL FRAUD, AND OTHER CRIMES), AND
SUMMARY AFFIRMATION which was still not online as of 180CT2020. This
ERATTA document should replace the entire document filed on 15OCT2020, Mr.
Cutler found now visible to him he was denied the right to intervene by a ruling of
judge Peter J. Phipps (ECF 27) which VIOLATES EQUAL PROTECTION under
the law (United States Constitution Ammend 5), since both Anthony Holtzman
and Lawrence Joesph were granted the right to intervene. Besides the document
and OBSTRUCTION of JUSTICE someone went into the gas heater in my
mother’s home and turned of the GAS VALVE costing $ 150.00 to locate on
190CT2020. On 13MAY1985 the Bombing on OSAGE avenue, at the home
occupied by the group/RELIGION called MOVE
<ref>https://en.wikipedia,org/w/index.php7title= MOVE&action=history</ref> FRANK RIZZO had

nothing to do with the BOMBING, but he commented that if he had been MAYOR

PAGE 6 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 16 of 81

at the time he would be in LEVENWORTH. ED RENDELL was involved in
BOTH MOVE incidents, but his part was completely ignored by the NEWS
MEDIA. This is PROTECTED OUT IN THE OPEN. Jonathan Luna was found
MURDERED in LANCASTER COUNTY 04DEC1983, and the [[FBI]] demanded
the Medical Examiner (ME) declare the MURDER a SUICIDE <ref>
https://en.wikipedia.org/wiki/Jonathan_Luna </ref>. RIZZO died when he switched to the
REPUBLICAN party and RUNNING against ED RENDELL and the ME declared
ita HEART ATTACK. FRANK RIZZO may have been MURDERED by the
[[FBI}] for RENDELL and declared a HEART ATTACK!! The [[FBI]] furnished
the explosives for bombing at OSAGE Avenue.!! RENDELL became MAYOR of
PHILADELPHIA, and then GOVERNOR of PENNSYLVANIA. ALL
CENSORED AND LOCKED DOWN!!! Based on the evidence, there is a high
probability that FRANK RIZZO was killed via some agent other than natural
causes by either the [[FBI]] or people they incited to perform the action. Mr.
Cutler was related to Jack Klugman by marriage and Mr. Klugman had portrayed a
ME called Quincy. Qanon is being censored by the media and censoring the New
York Post. In addition to the cases previously mentioned the court case in the
Eastern District of New York of 1:20-cv-04834 (AGUDATH ISRAEL v.
ANDREW CUOMO Govenor of The State of New York in His Official Capacity)
plus case, #2:20-cv-00966 (DONALD J. TRUMP FOR PRESIDENT, et al. v.

KATHY BOOKVAR, in her capacity as Secretary of the Commonwealth of

PAGE 7 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 17 of 81

Pennsylvania, et al.), plus case # 407-MD-2020 (PENNSYLVANIA
DEMOCRATIC PARTY, et al. v. KATHY BROOKVAR, et al), plus case #
2009020305 (DONALD J. TRUMP FOR PRESIDENT, INC. v. PHILADELPHIA
COUNTY BOARD OF ELECTIONS, et al.) in common pleas court of
PHILADELPHIA heard by judge Gary GLAZER. The priority mail tracking
number for the move to FEDERAL COURT (page 59 & 60) of document filed
150CT2020 at 3:15 PM is 9505 5141 4909 0289 5648 84. The case for denying
voting rule callenges identifies that there is no evividence of fraud. In
Pennsylvania in 1994, judge Newcomer invalidated a Pennsylvania State Senate
election of William G. Stinson he found to be overwhelmingly tainted by election
fraud, and declared Bruce Marks the winner, after finding that "substantial
evidence was presented establishing massive absentee ballot fraud, deception,
intimidation, harassment and forgery. Jeffrey Cutler had filed a notice of voter
fraud in Philadelphia case #2:16-cv-06287 and was ordered removed from the
docket by the judge 13DEC2016, which was prior to Donald Trump taking office.
Mr. Cutler also contested the fraud of redistricting as USCA case 18-1816 <ref>
httos:/Avww.brennancenter.org/legal-work/corman-v-torres </ref>. The current collection boxes
VIOLATES the order of Robert Torres made 12APR2018 and documents the
money for the order is from the FEDERAL GOVERNMENT. In short the order
requires a HARD COPY RECEIPT be available from all voting methods. A one

penny hard copy receipt is available by mail by purchasing a one cent stamp and

PAGE 8 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 18 of 81

adding it to a mailed ballot. These NEW remote boxes fail to have this provision
available (a hard copy receipt). Consequently all ballots collected in remote
locations violates 18 U.S.C. § 653, misuse of federal funds and Equal Treatment
Under the law (Ammend 14). The Governor of New York, Andrew Cuomo
violated equal treatment under the law by targeting religious organizations, while
leaving secular organizations alone. The AG of New York stated on television
stated she is OBLIGATED to investigate crimes of CORRUPTION involving
DONALD TRUMP but defended the office of the GOVERNOR in violating the
right to PRAY and inciting a riot when he denied the basic right protected by the
constitution that urges ten or more persons to engage in tumultuous and violent
conduct of a kind likely to create public alarm, Section 240.08 just like the “Barney
Miller” season 7 episode 19 that originally aired 30APR1981. Barry Croft who
was charged in a plot to attack Governor Gretchen Whitmer and the Governor of

Virginia was pardonned by Governor of Delaware James Carney last year. <ref>

https://philadelphia.cbstocal,com/2020/10/09/barry-croft-delaware-man-charged-for-plotting-to-kidnap-michigan-governor-

erelchen-whitmer-pardoned-by-gov-john-camey-last-year/ </ref>. In the movie LINE OF FIRE the
villian uses the ALIAS JAMES CARNEY to try an ASSASSINATION OF THE
PRESIDENT. Judge Amy Coney Barrett (ACB) has been confirmed as a justice
for the Supreme Court. She has stated that she has no opinion on the ACA and
they heard arguments to end OBAMACARE. Mr. Cutler is being denied his right

to petition the government for redress of grievances and appeal because he HAS

PAGE 9 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 19 of 81

FILED MOTIONS in court he believes the AFFORDABLE CARE ACT (ACA) is
unconstitutional starting 31DEC2013, as case 1:13-cv-2066 in Washington, DC.
ACB should be “B” plan to END the ACA, adjust voting rights in Peennsylvania,
and determine if third party KILLING of a child is legal and when it should be
considered MURDER. She should be part of the A team to uphold treaties
regarding theft of property under color of law and brining stolen NAZI art into the
UNITED STATES as is alledged in USCA CASE #17-1770.

As a general rule, anyone who commands, counsels, aids, or abets the commission
of a federal crime by another is punishable as though he had committed the crime
himself. "In order to aid and abet another to commit a crime it is necessary that a
defendant in some sort associate himself with the venture, that he participate in it as
in something that he wishes to bring about, that he seek by his action to make it
succeed. As per Nye & Nissen v. United States, 336 U.S. 613, 619 (1949); see also,
United States v. Centeno, 793 F.3d 378, 387 (3d Cir. 2015); United States v. Sosa,
777 F.3d 1279, 1292 (11th Cir. 2015)("Thus, to convict under a theory of aiding
and abetting, the government must prove that (1) someone committed the
substantive offense; (2) the defendant contributed to and furthered the offense; and
(3) the defendant intended to aid in its commission"). The appeal in this case failed
to filea MOTION TO RECONSIDER prior to filing the appeal. Although these
motions usually fail on the merits, Mr. Cutler was successful in getting judge Slvia

Rambo of reversing an un-opposed decision she made on 27SEP2017, case #

PAGE 10 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 20 of 81

1:17-cv-1740 Midlle District of Pennsyvania, based on a MOTION TO

RECONSIDER filed on 27O0CT2017 of dismissing the case with PREJUDICE.
The order REVERSING the decision was made 06NOV2017, based on equal

protection under the law. Mr. Cutler now FILES THIS MOTION TO

COMBINE CASES FOR JUDICIAL EFFICIENCY AND OBSTRUCTION

OF JUSTICE AND CONSPIRACY TO COMMIT MAIL FRAUD AND

OTHER CRIMES AND SUMMARY AFFIRMATION because of blatant
obstruction of justice and other crimes. This petition motion to combine

cases involves CRIMINAL ACTIVITY and abuse of power. It also shows BIAS

and MALICIOUS intent to violate EQUAL TREATMENT under the law, a
violation of the United States Constitution Ammend 5 since in this case the
honorable judge Stickman ruled in this case the Defendants willfully violated the
constitution and had NO BASIS for their activity. Mr. Cutler a former ELECTED
TAX COLLECTOR in November 2013 and has been trying to clear his name
based on perjured testimony 18 U.S.C. § 1001, bank robbery, insurance fraud on
17MAR2017 and a challenge to OBAMACARE on 31DEC2013 (case 1:13-cv-
2066 in Washington, DC). Mr. Cutler was granted the right to challenge
OBAMACARE by the USCA in Washington, DC on 14AUG2015. Mr. Cutler has
filed in many cases and has caught persons obstructing justice like in case 20-5143

(USCA Washington, DC), Nancy Dunn stated she discarded all the documents and

PAGE 11 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 21 of 81

OBSTRUCTED JUSTICE. Many cases involve unopposed motions. The last
document sent to the court used priority mail tracking number #9510 8066 2091
0225 1534 23. Even though the judge is named as part of the MAIL FRAUD
complaint filed for case #1:20-cr-00165 case, someone else could be the real
culprit. Judge Jeffrey Schmehi in case 2:17-cv-00984 (Appeal 17-2709)
specifically ruled that FAILURE TO SERVE was a reason to deny ALL motions
by Mr. Cutler. It was established that ALL parties FAILED TO EVEN
ATTEMPT TO SERVE ALL PARTIES. The same judge has shown BIAS and
MALICIOUS intent to violate EQUAL TREATMENT under the law, a violation
of the United States Constitution Ammend 5, A complaint has been filed against
Judge Schmehl for his opinion in this case, for making PERJURED
STATEMENTS BY MAIL, (18 USC § 1001) and an effort to protect parties that
defaulted as well as both insurance companies and their lawyers making false
statements by mail in denying claims. Statements by Jason Confair (Manhiem
Township) and Robert DiDominicis (Haverford Police) fail to serve Mr. Cutler in
their latest filing (ECF 41 and ECF 50). Mr. Cutler believes this constitutes a
CONSPIRACY to conceal the murder of a Federal Employee found on
04DEC2003 (Jonathan Luna) , by persons in the governments (both federal and
state) and also the murder of five children on May 13, 1985 as a form of Eviction
with the aid of persons in the FBI. Mr. Cutler had stated that he believed that the

MURDER of JONATHAN LUNA was carried out by the KLU KLUX KLAN,

PAGE 12 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 22 of 81

and concealed with help persons of the FBI. Judge Schmehl also is presiding on
case of Jeffrey Lyons (5:19-cr-00611) which is related to this fraud. On
17JUL2020 TOM WOLEF issued a DECREE that LEBANON COUNTY cannot
get about 12.8 million directed to the county via the CARKS act and VIOLATED
18 U.S.C. § 653, misuse of federal funds and Equal Treatment Under the law
(Ammend 14), since LANCASTER COUNTY did the exact same thing. <ref>
https://pittsburgh.cbslocal.com/2020/07/22/lebanon-county-sues-governor-tom-wolf/ </ref> On or
about 144UG2020 Tom WOLF reversed himself but dictated that Lebanon County
MUST use 2.8 million of the CARES act funding for MASK ADVERTISING in
direct support of Joe Biden’s campaign focus <ref> https://papost.org/2020/08/14/reversing-

course-wolf-releases-cares-act-funding-to-lebanon-county/ </ref>, which is five years since the

 

USCA in Washington ruled Mr. Cutler had the right to Defend the Establishment
clause (case 14-5183) and 75 years since VJ day of WWI. On 22JUN2020 a
PETITION FOR IMMEDIATE INJUNTION PENDING APPEAL was finally put
online in case 20-1449 even though it was actually filed on 2OMAY2020 at 4:10
PM.. The case is called the UNITED STATES OF AMERICA v. JOESEPH
JOHNSON. The office of the president responded to this by 2IMAY2020. The
president gave a short NEWS CONFERENCE on 22MAY2020 demanding all
places of worship be allowed to open. Employees of the federal government and
others have been involved in a criminal conspiracy to OBSTRUCT JUSTICE and

damage the United States. In case #20-5143 DC USCA Nancy Dunn obstructed

PAGE 13 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 23 of 81

documents mailed and sent to <ref> prosefilings@cadc.uscourts.gov </ref> Mr. Cutler
had sent a 330 page document on 17JUL2020 but that document vanished, just like
the white bunny HARVEY. The USPS tacking number 9510 8141 4908 0199 0615
60 is not reporting results. The lawyers in sending Mr. Cutler the letters by MAIL
makes them alla party to the CONSPIRACY to INTERFERE IN
INTERSTATE COMMERCE. Mr. Cutler’s brother FRED had recently got a
job as an USHER for the PHILADELPHIA PHILLES for the 2020 season, but
because of the CONSPIRACY to close the states there will be no live viewing of
games this season. Mr. Cutler’s brother and approximately 69 MILLION other
people (approximate attendence of 2019 baseball season) have been denied the
RIGHT of PURSUIT OF HAPPINESS as is part of the DECLARATION OF
INDEPENDENCE. Thomas Wolf and Jim Kenney have allowed almost
unrestricted protest marches with POLICE escorts, but cancelled other parades and
events. Mr. Cutler had proposed an option to have games played in every city. As
stated by Judge James C. Dever II] ruling l|6MAY2020 there is NO PANDEMIC
EXZEMPTION IN THE CONSTITUTION. The news media in concert with
individuals in the DEMOCRATIC party have and some that pretend to be
REPUBLICANS have conspired to impact the UNITED STATES. Mr. Cutler filed
a complaint with the OIG of PBS/NPR on LOSEP2020 for 18 USC § 653-MISUSE
OF FEDERAL FUNDS FOR NOT REPORTING THIS STORY OR CASE. THIS

IS A CRIMINAL MATTER. The NEWS MEDIA AND OAGs ARE AIDING

PAGE 14 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 24 of 81

AND ABETTING in concealing the MURDER of a BLACK FEDERAL
EMPLOYEE just like Cecily Aguilar, 22 has been charged. The Employee is
Jonathan Luna <ref> https://en.wikipedia.org/wiki/fonathan Luna </ref> and Beranton
Whisenant <ref> https://en.wikipedia.org/wiki/Beranton Whisenant </ref> Justin
Zemser and Sean Suitter. The recent murder of Roy Den Hollander in New York
for challenging the news media (case 1:16-cv-06624) is just another crime
concealed from the public. That case is included by reference and joined to this one.
The crime-fraud exception was first recognized in the United States over one
hundred years ago, and the policy behind it is well-defined. (The crime-fraud
exception was first recognized in the United States in Alexander v. U.S., 201 U.S.
117, 121 (1906).) The legal community does not deem discussions concerning
future wrongdoings, such as fraud, that occur during an attorney-client
communication worthy of protection. Id. at 562-63. While the practice of law
encourages full and frank communications between the attorney and client, only
communications concerning past wrongdoings are protected. Mr. Cutler had
previously been elected to Public Office as the TAX COLLECTOR of East
Lampeter Township, Lancaster County Pennsylvania, based on an Election in
November 2013. and took the Oath of OFFICE prior to his first day on the job, on
06JAN2014. Mr. Cutler filed his first lawsuit on 31DEC2013 regrding violations of
Religious Freedom as case number 1:13-cv-02066. He was granted the right to

challenge OBAMACARE in Appeal as case 14-5183 on 14AUG2015 for

PAGE 15 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 25 of 81

violations of the ESTABLSHMENT CLAUSE. Mr. Cutler was removed from
Office after 27 months based on PERJURED TETIMONY, and a
CONSPIRACY TO COMMIT MAIL FRAUD and BANK ROBBERY. In
Manhiem township Patricia Kabel (elected the same year as Mr. Cutler) was
harrased in a similar manner was equally harrased in court and the township spent
about 160,000 of taxpayer money to make her leave office. <ref>
https://lancasteronline.com/news/local/commonwealth-court-denies-manheim-township-school-
districts-appeal-in-long-running-tax-collector-case/article_127508ce-c2e5-11ea-864a-
§b754638d23f,html </ref>Based on these actions Mr. Cutler investigated the parrties
involved and tried to have a FEDERAL JURY TRIAL to clear his name. Since he
found no law firm would represent him based on contacts with the FBI or law
enforcemnt. The lancaster county treasurer was apponted to replace Mr. Cutler in
the collection of taxes and never had a surety bond until 18JUL2018 <ref>

httos:/Mancasteronline.com/news/local/lancaster-county-treasurer-without-insurance-for-

  

millions-in-tax-dollars/article_ef5b90be-89d5-11e8-8ace-77712e72 1cba.html </ref> No
Prosection of the treasurer was ever instituted, a clear violation of EQUAL
TREATMENT On 20MAY2020 Mr. Cutler filed for an IMMEDIATE
INJUNCTION PENDING APPEAL FOR ALL juridictions of the United States,
based on the ruling in case # 4:20-cv-00081 in the United States District Court for
the Eastern Ditrict of North Carolina on 16GMAY2020 by Judge James C. Dever TIL.

Since Governor Roy Cooper has made public statements that he does not intend to

PAGE 16 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 26 of 81

appeal, this is settled law. Mr. Cutler had filed a Petition to DENY the Motion For
Summary Affirmation and to consolidte related cases of religious discrimination by
the government in case USCA 20-1805 on 14MAY2020 and the document and was
not put online until 20MAY2020. The document filed by Brian L. Calistri on May
8, 2020 contains some perjured statements and since it was sent by mail constitues
Mail Fraud and Perjury (18 USC § 1001) and constitutes a CONSPIRACY to
conceal the murder of a Federal Employee found on 04DEC2003 (Jonathan Luna)
, by persons in the governments (both federal and state) and also the murder of five
children on May 13, 1985 as a form of Eviction with the aid of persons in the FBI,
by furnishing the bombs. Mr. Cutler had stated that he believed that the MURDER
of JONATHAN LUNA was carried out by the KLU KLUX KLAN, and
concealed with help of the FBI. The judge dismissed the case even though 5
parties defaulted and were properly served. Based on ECF #5 in case # 2:17-cv-
00984 by the late Thomas O’ Neill, Mr. Brian L.Calistri’s motion failed to notify
the parties that have defaulted in this case and therefore should have been
DENIED. Ahmaud Arbery was MURDERED in Georgia by 2 individuals, and
no prosecution was being pursued 74 days. At minimum 2 DA’s recused
themselves and DID NOTHING. Mtr. Cutler had made a complaint by mail to the
DA office in Lancaster County, Pennsylvania and York, County Pennsylvania. Mr.
Cutler had also filed a motion to intervene on 22SEP2019 in the case of Tami

Levin in federal court case 2:19-cv-03149 (ECF 5) which named DA Larry

PAGE 17 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 27 of 81

Krasner as a Defendant in the case. Mr. Cutler also filed a response to the motion
filed in oppoition on 25SEP2019. Even though the document filed on 25SEP2019
contained evidence of OBSTRUCTION OF JUSTICE and VIOLATIONS of
EQUAL PROTECTION, Judge Eduardo C. Robreno issued an order on
090CT2019 which not only denied Mr. Cutler’s right to intervene but also violated
the United States Constitution Ammend 1, by making a THREAT BY MAIL if
Mr. Cutler filed any additional motions in the case, limiting Mr. Cutler’s right to
PETITION THE GOVERNMENT FOR REDRESS OF GRIEVIENCES.
Tami Levin was replaced by Movita Johnson-Harrell who pleaded guilty to the
theft of approximtely half million dollars. Mr.Cutler had filed objections to limit
the power of the Tom Wolf to classify that religion as a NOT a LIFE
SUSTAINING activity in the Commonwealth of Pennsylvania. Mr. Cutler filed
his first lawsuit on 31DEC2013 regrding violations of Religious Freedom as case
number 1:13-cv-02066. He was granted the right to challenge OBAMACARE in
Appeal as case 14-5183 on 14AUG2015 for violations of the ESTABLSHMENT
CLAUSE. To this end Mr. Cutler filed documents in case 4:18-cv-00167-0 to
transfer it to Pennsylvania, but it was DENIED 21JAN2020. Mr. Cutler filed an
Appeal for the order on 04FEB2020 in the United States Court of Appeals Fifth
Circuit. When that was illegally ignored. Mr. Cutler filed documents in
Pennsylvania. Mr. Cuttler had requested that district court case number 4:20-cv-

0064 in the United States District Court for the Northern District of Mississippi

PAGE 18 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 28 of 81

[TEMPLE BAPTIST CHURCH et al. v. CITY OF GREENVLLE et al.], and
case number 1:20-cv-00323 in the United States District Court for the Western
District of Michigan [KIMBERLEY BEEMER et al. v. GRETCHEN

WHTMER et al.] and case number 1:20-cv-01130 (Mr. Cutler had a typing error
and previously wrote 1:20-cv-01120) in the United States District Court for the
District of MARYLAND, BALTIMORE DIVISION [ANTIETAM
BATTLEFIELD KOA et al. v. LAWRENCE J. HOGAN et al.] are also cases
that should be part of this consolidation. All charges in each case should be
included by reference for all civil cases as if they are filed with this filing, for
JUDICIAL EFFICIENCY. Mr. Cutler has previously called Mr. Wolf a member

of the KLU KLUX KLAN in documents related to this case in federal court. <ref>

hitps://forward com/fast-forward/44444?/nj-man-accused-of-ordering-attacks-on-synagopues-released-from-iail,

   

</ref>Despite Mr. Cutler filing a request with the state prior to the end of the
WAIVER deadline that ALL BUSINESSES in Pennsylvania be considered LIFE
SUSTAINING , Mr. Cutler has never heard back about his request until
12MAY2020. Mr. Wolf also NOW has a NEW group to TRACK everyone in
PENNSYLVANIA that has the COVID-19 virus or other secrect police duties.
Based on the case of the aids law project tracking people that have one type of
virus is unconstitutional, and exposing their idenity is equally unconstitutional.

The concept of EQUAL PROTECTION UNDER the LAW is a cornerstone of both

the United States Constitution and the Commonwealth of Pennsylvnia. Based on

PAGE 19 of 497
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 29 of 81

the story about Mike Du Toit of South Africa <ref>
https://www.dailymail.co.uk/news/article-2478889/White-supremacist-Mike-du-Toit-plotted-
kill-Nelson-Mandela-jailed. html </ref> the BOKREMAG was just another name for
KLU KLUX KLAN. Also Tom Wolf made statements that said that people
cannot be evicted until July yet in there are 6 pges of Legal Notices in the Inquirer
on O7MAY2020 that use WRIT OF EXECUTION to sieze property. Recently
in New York white police officers were beating a BLACK MAN for failing to
practice social distncing (neither police officer was wearing a mask), and they
should be prosecuted for violating the same law that they were alledgely enforcing.
It is notable that Wikipedia has SCRUBBED Mike Du Toit from their records
(effectively trying to rewrite history). Taiwan is about 100 miles from CHINA, yet
has less than ten deaths and 500 confirmed cases. In the Appeals for the Fifth
Circuit the Order from the United States Northern District of Texas dated January
16, 2020 denying Plaintiff's MOTION FOR RECONSIDERATION OF MOTION
TO CHANGE VENUE FOR CASE 4:18-cv-00167-0 FROM STATE OF TEXAS
TO PENNSYLVANIA AND COMBINE CASE WITH 5:19-cv-00834 , and the
motion denying Plaintiff's motion of December 30, 2019. The current order from
that court is in error since the USCA order of December 18, 2019, remanded the
case back to District Court and for further disposition and was unopposed and is
still unopposed. Mr. Cutler had previously filed a document by MAIL on March 1,

2019 but it was illegally discarded. He then filed on O7PMAR2019 in person

PAGE 20 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 30 of 81

(Document 00514863727) , and it was put online March 7, 2019. The office of the
clerk decided it would be ignored. Mr. Cutler filed a NOTICE OF APPEAL on
273AN2020, (Document 00515289904 International Holocaust Remembrance
Day), and it was only put online when Mr. Cutler informed the Deputy Clerk

Mary Francis Yeager that she was violating Mr. Cutler’s civil rights. It was put
online January 29, 2020. A violation of EQUAL PROTECTION by employee of
the federal government, which treated the two documents differently and
potentially hid the document from the review of the judges considering an

ENBANCE review. Mr. Cutler subsequently filed a PETITION FOR ENBANC
HEARING AND TO TRANSFER RESIDUAL CASE TO PENNSYLVANIA
AND COMBINE WITH CASE 5:19-cv-00834, this document was put online as
document number 00515298284 on 04FEB2020, the same date it was filed in court.
In the case both Deputy Clerk Mary Francis Yeager and Deputy Clerk
Roeshawn Johnson denied the petition. This violated the United States
Constitution Ammend 1 and 5. It also also violates Mr. Cutler’s rights under the
Sixth Amendment of the Constitution. Mr. Cutler then on 04MAR2020 filed a 380
page document in this case (2:19-cr-00367). Within 24 hours of the filing Mr.
Cutler got a threat by phone from an unidentified individual about the filing. On
06MAR2020 Mr. Cutler filed a nine page correction to the document previously
filed. When the document was downloaded from the federal pacer system it was

devoid of any markings. On 12MAR2020 Mr. Cutler filed a MOTION TO

PAGE 21 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 31 of 81

VACATE ORDER DENYING ORDER OF RECONSIDERATION — ON
04MAR2020 FOR IMPROPER SERVICE— BRADY VIOLATION AND
COMBINE WITH CASE NUMBER 2:20-cv-00735 (GRANT v.
PHILADELPHIA) AND 4:18-cv-00167-0 FROM THE NORTHERN DISTRICT
OF TEXAS AND DEFAULT JUDGEMENT. At that time Mr. Cutler used the
terminal in the Federal Courthouse to view some dockets. In case 2:19-cr-00367
Mr. Cutler noticed the copy of the document (ECF 99) NOW was properly
marked. Based on this Mr. Cutler printed a second copy of the document. Based
on Elouise Pepion Corbel et al. v. Gale v. Norton, et al. (03-5262, 03-5314). Mr.
Cutler requested the district court cases be consolidated in Pennsylvania and
deliberations allowed on an expedited basis since they both involve related issues

and the Supreme Court has indicated they will consider the case this term. This
court had allowed the House of Representatives to be an Intervenor. The

petitioner, Jeffrey Cutler, acting pro se, respectfully previously identified that the
speaker of the house of representaives, in her official capacity, as the speaker of the
House of Representatives (and former resident of Baltimore, Maryland).
This is the same city that Johnathan Luna on 03DEC2003 (a black federal
employee) left his office at approximately 11 PM and was found dead the next
morning (04DEC2003)in Lancaster County, Pennsylvania with 36 stab wounds,
neck back and genitals, but the cause of death was drowning as per the Medical

Examiners. The FBI tried to force different Medical Examiners to say the MURDER

PAGE 22 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 32 of 81

was Suicide. Sean Suiter a Baltimore Police officer died from a MURDER that
was later classified a suicide during a special arrest, 1 day before he was to testify.
Other individuals have died unexpectedly, possibly of murder including Beranton
Whisenant Jr. (also a federal prosecuter), and Kobe Bryant. Mr. Cutler’s cousin
Robert Needle, may have contacted Mr. Whisenant. The medical records

of Jonathan Luna have finally resurfaced and are currently trying to be
sealed/hidden by the current DA in Lancaster County. Mr. Cutler had stated in
public documents that he believes Mr. Luna was murdered by the KLU KLUX
KLAN. Mr. Cutler also now believes that THOMAS C. WALES was also

MURDERED by the KLU KLUX KLAN 110CT2001.<ref>
hitos /Avww, fox43.com/article/‘rews/jonathan-luna-murder-mystery-2003/521-2229b272-9355-43a8-8 163-506440862577

</ref><ref>

hitps://lancasteronline.com/news/local/np-county-clash-over-newly-discovered-records-in-jonathan-
luna/article_01ba656a-483b-11ea-8Ged-43533b224839.htm| </ref><ref>

hitps://lancasteronline.com/news/local/lancaster-county-judge-gives-prosecutor-days-to-say-why-
jonathan/article 66aa5a86-49ec-11ea-8d57-37 ffa1b9ed27.html </ref><ref>

hitps./Avwaw. waal.com/article/newly-discovered-documents-are_related-to-investiqation-into-death-of-federal-prosecutor-
jonathan-luna/30783745 </ref><ref>

https: /Avww. pennlive.com/news/2020/02/re-discovery-of-records-on-mysterious-death-of-federal-prosecuior-prompts-
fight-between-da-news-media.htm| </ref><ref>

hitps:/Avww. youtube.com/watch ?v=cLAldUHDwi8 </ref> <ref> https:/Awww.nbcnews.com/news/us-
news/disgraced-baltimore-police-officer-says-detective-who-was-killed-testifying-n844831

</ref> <ref> httos:/www.cnn.com/2018/08/29/us/baltimore-police-detective-sean-suiter-suicide/index.html </ref>

Nancy Pelosi made a FALSE statement in court via her lawyer (Mr Donald B.
Verilli

Jr.) stated “[N]o one would be hurt and the greater justice would be attained” and

PAGE 23 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 33 of 81

violated (18 USC § 1001) on 03JAN2019 on page 24 of the filing that was made in
case 4:18-cv-00167-0, a significant federal crime. During a speech at the National
Association of Counties’ annual Legislative Conference on 9 March 2010, in
Washington D.C. <ref> https:/Avww.youtube.com/watch?v=QV7dDSgbaQo </ref>

she stated “We have to pass the bill to find out what is in it”. The petitioner “found
out what was in it” and filed a Pro se lawsuit 31DEC2013 in Wasington, DC case
1:13-cv-2066. He also via lawyers hired had previously filed a Writ of Certiorari
for the Supreme Court of the United States (15-632) and inserted that same writ in
United States Court of Appeals case 17-2709, page 314A, via district court case
number 2:17-cv-00984 page 10. Since the individual mandate of the Affordable
Care Act is now null and void based on the rulling of the USCA and the other
provisons of the bill should also be eliminated to preserve the constitution. Mr.
Cutler paid the docketing fee for the appeal in case 14-1449 to preserve the right of
appeal of Mr. Johnson. His lawyer previously made a false statement to the court
in his request to withdraw, based on the documents filed by Mr. Johnson (ECF
100-103) a significant crime (18 USC § 1001). The current orders of Tom Wolf in
Pennsylvania violate GMP procedures and allows the commonwealth to track
every individual on the Pennsylvania Turnpike. (See history of IBP recalls of beef
procedures that using a delivery ADDS RISK TO EXPOSING EVERYONE.) Mr.
Cutler had worked for multiple pharmaceutical and food compnaies including,

HEINZ, CAMPBELLS, MERCK, GSK, BAXTER and others. COVID-19 is

PAGE 24 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 34 of 81

actually an excuse for MASS GENOCIDE against individuals that are deemed
undesirable including Jewish and black Individuals and to discontinue pensions via
MURDER (see <ref> https://en.wikipedia.orgAwiki/Joyce Gilchrist </ref>. It is very easy to
bribe or pay individuals to bear false witness against another individual. The order
Thomas Wolf issued effectively allows the governments to discontinue religion in
Pennsylvania, a member of the KLU KLUX KLAN or related organization. Other
members of the KLU KLUX KLAN in the United States and the World, are all
organized to take on the HOAX. This was previously called Agenda 21. As of
16MAR2020 Canada was still allowing flights from CHINA and those persons
could be carrying hazardous bio material simply enter the United States from
Canada. When Mr. Cutler was working for Merck as a contractor some individuals
were caught stealing trade secrects by security at the West Point site. It has

been known China has been effectively using live people for transplants for years.
Mr. Ellyahoo has stated the word in HUNGARY for SIN is pronounced VIRUS.
The closing of all CASINOS in the STATE is to get 100% of all gambling
revenue, to have a total monopoly on all sources of payment organized for a
complete Klu Klux Klan takeover. Jeffrey Smiles has told Jeffrey Cutler that the
Allentown Federal Courthouse contains NAZI insigna in the tile work in the building
(pending supreme court case # 19-8538 ), and there is a seven acre compound in

Southern Lancaster county that is owned by the Klu Klux Klan. This all may have a

PAGE 25 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 35 of 81

connection of Joe Biden to China and the transfer of technology to them that has
violated the world’s civil rights. Joe Biden an Bill Cosby are named in the same
federal lawsuit supposedly about stolen art (USCA 17-1770). Also Based on case #
19-cy-2407 in the Southern District of California, by Cyrus A. Parsa which should be
included by reference these claims are true and correct and the book Bloody Harvest
<ref> https:/www.bookdeository.com/Bloody-Harvest-David-Matas/9780980887976 </ref>

Based on Mr. Cutler’s experience, Engineering Experience, and the case of Joyce
Gilchrist <ref> https://en.wikipedia.org/wiki/Joyce_ Gilchrist </ref> persons in Federal
government may have violated the Logan Act Stat. 613, 18 U.S.C. § 953 with
China. Since Mr. Wolf's order is illegal, all the Insurance companies have
conspired to not pay BUSINESS INTERUPTION CLAIMS based on the order of
Tom Wolf, just like 2 different insurance companies failed to compensate Mr.
Cutler for his loss (Erie and State Farm Insurance) and conspired to Commit Mail
Fraud even though Josh Shapiro was served as part of the lawsuit naming the PA
insurance department. Mr. Wolf’s order also violates the Federal Voting law Voting
Rights Act of 1965, which prohibits any jurisdiction from implementing a "voting
qualification or prerequisite to voting, or standard, practice, or procedure ,.. ina
manner which results in a denial or abridgement of the right ... to vote on account

of race," color, or language minority status. Based on the recent unsealed pleadings
of Judge Domenick Demuro (press release 20-472) , voter fraud has been in

Pennslvania a long time. The use of ABSENTEE ballots that are collected by

PAGE 26 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 36 of 81

individuals denies the minor protection of MAIL FRAUD, usually asociated with
this type of voting. Mr. Cutler has attached a handicap placard P15703J renewal that
also may be voter fraud in Philadelphia and Mail Fraud. Since that person never
lived at that adress. Mr. Cutler had formally notified the court of voter fraud in
Pennsylvania as of 13DEC2016 in case # 2:16-cv-06287. The DOJ announced the
guilty plea of a judge of elections in Philadelphia 21IMAY2020, the day after Mr
Cutler filed an Injunction Pending Appeal in case 20-1449, that prohibits ANY
JURISDICTION in the UNITED STATES from specifyin HOW TO PRAY. Mr.
Cutler also notifies this court that the failure of the Dams in the state of

Michigan and fires in the Western part of the United States may be the result ofa
deliberate act to prevent and obscure the lawsuit of governor Gretchen Witmer’s and
other governor’s unlawful acts from being persued in federal court 1:20-cv-00323
and other leagal actions. Persons of the CDC have LIED about an Approved
Vaccine to Stop COMPLICATIONS from the FLU and COVID-19. They are
called PREUMOVAX23 and PREVNAR13 which are the COMPLICATION

TO THE COVID-19 AND FLU pneumococcal disease that results in death

<ref> https:/Avww.diabetes.org/diabetes/medication-management/flu-and-pneumonia-shots</ref>. The
DEMONCRATS have done a great job of convincing people are better protected by
the Joe Biden. Based on Tigers in the Bronx zoo being diagnosed with COVID-19,

there is ZERO evidence that the tigers ever failed to practice social distancing,

PAGE 27 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 37 of 81

because the person would be called LUNCH. This EFFECTIVELY
INVALIDATES ALL THE MODELS being used to justify the restrictions being
imposed!!. Mr. Cutler based on experience and standard engineering

concepts the death of Philadelphi Police Lieutenant James Walker, Seth Rich, Bre
Payton, Edgar Rosenberg, Lorna Breen, Ellen Greenberg, and others may be
MURDERS of the KLU KLUX KLAN, and 1-2% of all law enforcemnt in the
United States may be members or share their views as well as some elected
Officials and persons in the military all branches. An eight year old boy was raped
in Bryant elementary school and his parents were denied the ability to sue because
they waited six months. Based on this the charges against William Henry Cosby
should be vacated. George Soros and other persons similarly situated may be
trying to destroy the United States economy and the Dollar by bad sharing of
information, just like on 25MAY1979 American Airlines Flight 191 DC-10,
crashed based on not sharing data. Mr. Cutler was trying to fly to Philadelphia that
day from Chicago. My friend Daria from Russia, stated that collapse of the dollar
was a stated goal of persons. The proposal from the Joe Biden alledged team is a
concerted effort to collapse the UNITED STATES DOLLAR for CHINA. It is also
interesting that there is some interest in solving the MURDER of Thomas C, Wales
while the MURDER of Jonathan Luna is ignored. Based on the murder of Sean
Williams after he was tasered in Lancaster, Pennsylvania is evidence of the

conspiracy. Based on <ref> httos:/www.nytimes.com/2018/06/29/us/police-taser-black-man.html

PAGE 28 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 38 of 81

<ref></ref>https:/Awww.nytimes.com/1998/02/06/us/Avoman-cleared-of-murder-is-back-in-prison.html

<ref></ref>nhittos:/Avww.nytimes.conv/1997/12/27/us/judging-justice-special-report-federal-judge-
overturns-murder-verdict-fueling.html <ref></ref>

httos://www.nytimes.com/1998/01/27/us/appellate-ruling-may-return-woman-to-jaii-in-a-murder-case. html
<ref></ref>https:/Avww.nytimes.com/1998/12/30/us/officials-cleared-of-misconduct-in-murder-case.htmi

<ref></ref>https://nypost.com/2017/10/25/american-made-sheds-light-on-shady-arkansas-airfieid-deals/
A one million dollar reward is offered for the individuals that MURDERED Wales,
but only one hundred thousand dollars for information leading to the perons
involved in execution of the Jonathan Luna murder on 04DEC2003. Even in

case, 1:20-cv-01130 that the document legally filed is RETURNED for

failing to file a motion to intervene PRIOR to filing the actual document, violating
equal protection under the law and the United States Constitution Ammend 5. Also
based on conflicting death reports, declaring a MURDER a SUICIDE is one way
to conceal MURDERS by POLICE or ELECETED officials with the aid of News
Outlets. It was RECENTLY announced that Rabbi Yisroel Goldstein was charged,
SENTENCED , while the individual that MURDRED Lori Gilbert-Kaye is still
awaiting trial (John Timothy Earnest) and Jeffrey Lyons is out on bail awaiting to

start his SENTENCE for a 55 MILLION DOLLR FRAUD <ref>

https: /Awww.nbcsandiego.com/news/local/rabbi-shot-in-poway-synanoque-attack-pleads-quilty-to-tax-fraud-
docs/2365089/ </ref> <ref> https://en.wikipedia.org/wiki/Poway synagogue shooting </ref>

CHINA BREAKING THE AGREEMENT WITH HONG KONG IN 23 YEARS
MEANS THEY WILL BREAK ANY AGREEMENT INCLUDING THE USE OF

BIO-WARFARE. The attacks on the USS McCain, Fitzgerald, Bonhomme

PAGE 29 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 39 of 81

Richard and effects in TAIWAN are evidence of cooridinated attacks on the
United States which are being hidden from the general population like the civil
case against Nancy Pelosi. Ken Matthews on 260CT2020 HAD DOWNLOADED
THE PROOF OF CHINA BRIBES. China has been bribing CIA employees and

others for years. There is no reason what Joe Biden did should be ignored.

<ref> bups://thehill cony/policy/national-security/S 12385-former-cia-officer-charged-with-selling-us-secrets-to-china
</ref> <ref> https:/Avww.bbe.com/news/world-us-canada-48319058_</ref>

<ref> https:/Avww.bbc.com/news/world-us-canada-50520636 </ref> <ref>
hitos:/www.nytimes,conv/2019/09/24/us/china-intelligence-sentence.him| </ref> The Story

<ref> https:/www.mercurynews.com/2017/06/14/james-hadgkinson-shooting-facebook-republicans/
</ref> James Hodgkinson may have had KKK support, because he was using SKS
rifle with FIXED 10 ROUND MAGAZINE and FBI COVERED FOR OTHER
SHOOTERS BEHIND HIM!!! The rifle James Hodgkinson was using required
loading with STRIPPER CLIPS!! It uses the SAME 7.62 round as the AK -47
VARIANT. HE fired 200 rounds in 2 minutes while WALKING AND
SHOOTING and it was COVERED UP!! NBC BROADCAST ON THE
BOTTOM SCROOL CAPTION AT THE TIME and stated by Senator RAND
PAUL!!! The NEWS MEDIA IS AIDING AND ABETTING in concealing the
MURDER of a BLACK FEDERAL EMPLOYEE just like Cecily Aguilar, 22 has
been charged. The Employee is Jonathan Luna <ref>

httos://en.wikipedia.org/wiki/Jonathan Luna </ref> and Beranton Whisenant <ref>

PAGE 30 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 40 of 81

httos://en.wikipedia.org/wiki/Beranton Whisenant </ref>, Sean Suiter from the Baltimore
Police department. <ref> https://blackthen.com/black-mysteries-unsolved-death-jonathan-luna/
<ref> For Years there has appers to have been a KLU KLUX KLAN serial rapist in
East Lampeter Township, Pennsylvania. This included Lisa Michelle Lambert and
possibly currently Linda Stoltzfoos and previous possible MURDER of JERRY

MURPHY of WI105 and covered up by the MEDICAL EXAMINER <ref>

https://ancasteronline.com/news/local/da-maintains-autopsy-in-luna-murder-mystery-should-remain-
sealed/atticle _ca83b358-c6de-1 1ea-a3eb-67597e2be2cfhtmi

</ref> <ref> https://redistricting Ils.edu/files/PA%20corman%2020180724%20brief.pdt </ref> East
Lampeter previous LAWSUITS, theft of PROPERTY <ref>
https://law.justia.com/cases/federal/district-courts/F Supp2/17/394/2488681/ </ref> $ 540,000 theft
of LIFE savings and sent to PRISON 2008 case Levi Lapp Stoltfoos (MAYBE
RELIGIOUS FREEDOM) <tref> https://dockets.justia.com/docket/circuit-courts/ca3/17-1772
</ref> On 18SEP2020 Justice Ruth Bader Ginsburg died on Rosh Hashanah, the
Jewish New Year, and even though she has not yet been burried senator Shummer
lied from the senate chambers and claimed she is turning over in her grave.

Also on September 18, 2020 at 2:48 pm Jeffrey Cutler filed a 324

page MOTION TO RECONSIDER MOTION TO INTERVENE AND COMBINE
CASES FOR JUDICIAL EFFICIENCY AND OBSTRUCTION OF JUSTICE AND
CONSPIRACY TO COMMIT MAIL FRAUD AND OTHER CRIMES AND
SUMMARY JUDGEMENT in case #1:20-cr-00165, United States v. Kevin

Clinesmith in Washington DC. The previous document was destroyed by the clerk or

PAGE 31 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 41 of 81

Judge in the case. Watch https://www.youtube.com/watch?v=mgCle8F_zUk for more
information and read comments sorted newest first. Also see <ref>

https:/Avww.americanfreedomlawcenter.org/case/jeffrey-cutler-v-u-s-dept-of-health-

human-services/ </ref> and <ref> https://www.brennancenter.org/legal-work/corman-v-torres
</ref><ref> https://redistricting.|ls.edu/files/PA%20corman%2020180724%20brief.pdf </ref><ref>
https://www.pacermonitor.com/public/case/27231978/CUTLER_v_ PELOSI et al </ref> As an Official
Whistle Blower in the Commonwealth of Pennsylvania, Jeffrey Cutler declares the
actions Mr. Krasner, the Mayor of Philadelphia, and the Governor were a concerted
effort to legally Murder Jews and Blacks. Mr. Cutler ran for governor as a Pro Se
candidate against Thomas Wolf and had an advertisement in the METRO paper on
240CT2018 page 15 :titled “SAVE BILL COSBY”. The government cannot tell you
how to PRAY enforced by RELIGIOUS POLICE!!! The DEMONCRATS are using
FEAR and JUNK science to try and bring back CONCENTRATION CAMPS just
like EXECUTIVE ORDER 9066 by FDR. The ORDER was never declared
UNCONSTITUTIONAL, just SUSPENDED, revoked by Ford when he was
president. Dr. Fauci, KRISTEN WELKER and Persons of the CDC have LIED about
an Approved Vaccine to Stop COMPLICATIONS from the FLU & COVID-19.
<ref>httos://www.futuremedicine.com/doi/10.2217/fca-2020-0082</ref>Jeffrey Cutler has discovered
The Approved Vaccines to Stop COMPLICATIONS from COVID-19, are
PEUMOVAX23 and Prevnarl13 to TREAT the PRIME COMPLICATION TO THE

COVID-19 pneumococcal disease. HIV has NO VACCINE. Based on Tigers in the

PAGE 32 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 42 of 81

Bronx zoo being diagnosed with COVID-19, there is ZERO evidence that the tigers
ever failed to practice social distancing, because the person would be called LUNCH.
This EFFECTIVELY INVALIDATES ALL THE MODELS being used to justify the
restrictions being imposed!! On 04SEP2020 at 10:14 PM a [[FEC]] <ref>
httos://en.wikipedia.orq/wiki/Federal Election Commission#First_ Amendment issues </ref> complaint
was filed against [[Youtube]] for illegal edits of comments as an "IN KIND"
contribution to [[Joe Biden]], [[Nancy Pelosi]], and MISUSE OF FEDERAL FUNDS
(18 U.S.C. § 653) involving [[NPR]] and [[PBS]] networks and also AIDING AND
ABETTING in concealing the MURDER of [{Jonathan Luna]] <ref>
https://en.wikipedia.orgAwiki/Jonathan_Luna </ref> and [[Beranton Whisenant]] <ref>
https://en.wikipedia.org/wiki/Beranton_Whisenant </ref>. This is documented in federal court
case 5:19-cv-00834 filed 26FEB2019 in [[Philadelphia]] against [[Nancy Pelosi]]
called (CUTLER v. PELOSI, et al.) and later against [[Kevin Clinesmith]]. On
20MAY2020 at 4:10 PM Jeffrey Cutler filed an INJUNCTION PENDING appeal in
USCA case 20-1449 to REQUIRE EVERY JURISDICTION in the UNITED
STATES unrestricted PRAYER! When POLICE and PUBLIC officials abuse the
system to MURDER individuals, then the individuals are corrupt. The murder of
Sean Williams after being tasered while sitting to protect those in power is just one
example of the corruption and conspiracy. William Casey <ref>
httos:/Awww.nytimes.com/1987/05/07 /obituaries/william-casey-ex-cia-head-is-dead-at-74.html </ref> died

unexpectedly from pneumococcal disease when his role in self funding the CIA via

PAGE 33 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 43 of 81

importing NARCOTICS into Mena, Arkansas was exposed just like the film like the
film with Tom Cruise <ref>nttps://en.wikipedia.org/wiki/American_Made_(fim)</ref>

Thus Pursuant to Title 18, United States, Code § 4, Plaintiff, Mr. Jeffrey

Cutler, formally notifies the court of possible ongoing criminal acts and conspiracy
involved with this civil rights action and requests the court to notify the DOJ

Office immediately, and any other criminal justice authorities the court deems
necessary, to effect and insure the prompt investigation and prosecution of crimes
involved with this case which includes mail Fraud (18 U.S. Code § 1341), the
murder of a federal employee (18 U.S. Code § 1114), Obstruction of Justice, Bank
Ruptcy Fraud in case number 19-11466 Philadelphia Accademic Health System and
Title 18, Section 871. The civil rights action is case # 5:19-cv-00834 and this case
# 1:20-cv-01130 District Court Maryland. The courts have affirmed, it must
“afford a liberal reading to a complaint filed by a pro se plaintiff,” particularly
when the plaintiff has no formal legal training or education. Klayman v.
Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir. 2014); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed, and a
pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.”) (internal quotations and
citations omitted). The current election for president may be just like 2 Star Trek

Episodes combined. <ref> https:/en.wikipedia,ore/wiki/Bread and Circuses (Star Trek: The Original Series)

</ref> and <ref> https://en.wikipedia.org/wikiAWhat Are Little Girls Made Of%3F </ref>.

PAGE 34 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 44 of 81

WHEREFORE, for all the foregoing reasons, petitioner respectfully requests

this the Motion For Summary Affirmation should be found against all parties in this
case by Mr. Cutler based on the USCA obstruction in the General Flynn Case and
case # 2:20-cv-00677 COUNTY OF BUTLER, et al. v. THOMAS W. WOLF, et al.
in the Western District of PA, Judge Stickman wrote in this case “but even in an
emergency, the authority of government is not unfettered", but Mr. Cutler’s motion
was striken from the record by an order that is not viewable. In the follwing youtube

videos the comment were edited by youtube that Mr. Cutler wrote contrary to FEC.

<ref>https:/Avww. youtube.com/watch ?v=SrvOxhJdFaA</ref><ref>hitps.//www. youtube.com/watch ?v=zkAGeNtVyZU</re
f><ref>https://Awww.youtube.com/watch?v=yleTp8U5_Ng</ref><ret>hitps ://www youtube.com/watch?v=-pFdwGDqVHA
<fref><ref>hitps:/www. youtube convwatch?venGXxk6w SF ig</ref><ref>https:/Avww. youtube.com/watch?v=xF 7FauH

Tvk</ref><ref>nhttps://Awww. youtube.com/watch?v=SNKQEhlu6uc </ref><ref>

The warrant for the home of BREONA TAYLOR may have been based on perjured
information by detective Joshua James.

<ref>nttps:/iwww. usatoday.com/story/news/nation/2020/06/16/breonna-taylor-louisville-detective-joshua-jaynes-no-

knock.warrant-reassiq ned/3200277001/</ref>This court should also declare the entire
Affordable Care Act (Obamacare) law and the executive order signed in 1942 as
Executive Order 9066 by FDR UNCONSTITUTIONAL, during an IMMEDIATE
ENBANC review of this case when combined with the writ from case 15-632, and
the writ filed by the WHITE HOUSE as 19-840, 19-1019 also have Mr. Johnson’s
incarceration be suspended pending the appeal process because of tampering of

documents as demonstrated by ECF 99 filed by Mr. Cutler in the other case, as well

PAGE 35 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 45 of 81

as the PETITION TO CONSOLIDATE RELATED CASES FOR JUDICIAL
EFFICIENCY and let a jury decide the order filed with case 20-1805. Mr. Cutler
made a petition 20MAY2020 at 4:10 PM USCA case 20-1449, a clear BRADY
violation. Also other penalties the court deems appropriate including a minimum of
20% of the pensions to a compensation fund for of those harmed. The government
CANNOT SPECIFY HOW TO PRAY enforced by Religious POLICE, either
LOCAL, FEDERAL OR STATE. This case number 20-1805 AND 20-1449, 20-

1422, case # 4:20-cv-02078, USCA case 18-3693 and case 20-5143 in the USCA DC
CIRCUIT SHOULD ALL BE COMBINED FOR JUDICIAL EFFICIENCY and

“GOOD TROUBLE?” as per John Lewis and 5171 years of persecution of Jewish

Individuals. Based on Uzuegbunam v. Preczewski (19-968) in an upcoming Supreme

Court Session, Mr. Cutler wishes to Argue 4 SALIENT points of law in ORAL

ARUMENTS.
1. Elected and NON-Elected officials cannot engage in CRIMINAL
ACTIVITY under cover of law to target an individual, or a rival.
2. EQUAL TREATMENT UNDER THE LAW APPLIES TO all laws and a single

law that applies to some people must be uniformly applied because as a UNITED
STATES we must sink or swim together as a nation based on Obergefell v.
Hodges, 576 U.S. 644 (2015), which if applied to vehicle inspection in
Pennsylvania, and non uniform targetting of individuals.

3. Individuals should be allowed to intervene in CRIMINAL CASES as a
PROSECUTION when government entities try to use POLICE powers to furter
illegal activities including MAIL FRAUD, and EQUAL TREATMENT UNDER
THE LAW, including concealing MURDER of BLACK AND JEWISH
INDIVIDUALS!!

4, The NEWS MEDIA in concert with GOVERNMENTS outside of the UNITED
STATES cannot use payments to end the CONSTITUTION and violates the
Logan Act,

PAGE 36 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 46 of 81

Respectfully submitted,

DATE: 12NOV2020 /s/ Jeffrey Cutler

 

Jeffrey Cutler, pro se
215-872-5715 (phone)

altaxcollector@qmail.com

P.O. Box 2806
York, PA 17405

CERTIFICATE OF SERVICE

I hereby certify that on NOVEMBER 12, 2020, I
filed the foregoing with the Clerk of the Court for
the United States Court of Appeals for the Third
Circuit via United States Mail or in person.
Participants in the case who are registered CM/ECF
users will be served by the appellate CM/ECF
system. I further certify that all of the other
participants or their lawyers in this case are
registered CM/ECF users except as follows and they
are served by mail or email .

/s/ Jeffrey Cutler
Jeffrey Cutler

CERTIFICATION OF COMPLIANCE
This brief complies with the type-volume limitations of Fed. R. AP. P. 35(b)(2) and

Circuit Rule 40-1 because this brief contains no more than # of pages allowed by
ECF 17, excluding the parts of the brief exempted by Fed. R. AP. P. 32.

PAGE 37 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 47 of 81

PLAINTIF’S PROPOSED ORDER FOR SUMMARY AFFIRMATION

AND NOW, this day of , 2020 upon consideration Plaintif's Motion for Defauit
Judgment and for good cause shown, it is hereby ORDERED the Motionis GRANTED. SO ORDERED.
[1] Order the date, header and deadlines be corrected to reflect ACTUAL TIME stamp for ECF 26 as 30SEP2020

[2] Order the SUMMARY AFFIRMATION against all defendants be granted and made FINAL. at one million dollars per
day or as a neotiated amount.

[3] Order the order of Judge Margret Miller made March 17, 2017 against Jeffrey Cutler vacated, the order by Judge
Margaret Miller against Jammal Harris vacated and order by Judge Lawrence Stengel against Lisa Michelle Lambert
vacated and ail persons similarly situated (William Henry Cosby, Joe Johnson, Jeffrey Smiles, Emily Weinman,
David Sommers, Mr. William H. McMichael, Stan Caterbone, Claire Risolci, Rufus Seth Willams, Stepen T.
Kirchner (1873 MDA 2018), Scott Capps, General Flynn, Mr. Popodopolis, Ari Goldstein, charges against Roger
Stone and Eric Snowden, prison sentences of MAC PHIPPS in LOUISIANNA, Julias Jones in Oklahoma, ete.), for
violations of equal protection. All prosecutions of Robert Mueller as special prosecutor vacated because his
appointment was based on perjured testimony, which is verfied by Mr. Steele in a foreign court.

[4] Order the summary and default judgment of all other cases filed by Mr. Cutler in every court also be granted, and alt
judgements against Mr. Cutler by every Judge vacated including traffic violations for expired inspection in York, PA
East Lampeter Township and Haverford, PA.

[5] Order ECF 103, 104, 105 & 106 be denied USCA case 20-1805.

{6] Order Nancy Pelosi and Adam Schiff to resign from their elected positions based on crimes identified in this
document, or from their leadership positions.

[7] Order Judge Barry Bloss, Judge Cynthia Rufe, Judge Eduardo Robreno, Judge Denise Commins, and Judge
Catherine Blake pay twice their daily salary each day to the innosense project , until they resign.

[8] Order Tom Wolf, Jim Kenny to resign for interference in interstate commerce.

{9} Order all vandalism perpetuated against Mr. Cutler and Mr. Krieger to be compensated, and listed.

[10] Provide documentation to the court of how much all court costs and legal fees have been to date, and list cost or
legal hours and ALL LEGAL FIRMS used to try fo change the outcome of a certified election, of Jeffrey Cutler and
Donald Trump in all future actions with the court by East Lampeter Township Lancaster County. Legal fee
documentation should start with the actions of the solicitor on and East Lampeter Township starting in OONOV2013.

[41] Order East Lampeter Township to reveal all persons or individuals that have expressed interest in this case,

especially any officials of the United States Government, and all payments by any George Soros organization.

PAGE 38 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 48 of 81

[12] Order a one million dollar a day penalty per named defendant, until Mr. Cutler's reputation and credit are restored or
individual agreements are reached with each party.

[13] Order Susan Peipher Esquire, East Lampeter Township, Lancaster County Courts and unnamed others show cause
why they should not be charged with violations of the RICCO ACT, both 18 U.S.C. §§ 1961-1968. RICO violations,
and 18 U.S.C. § 1964, Civil RICCO Act.

[14] Order Susan Peipher Esquire, Christina Hausner, East Lampeter Township, East Lampeter Township Police,
Lancaster County Courts, Ralph Hutchinson, Judge Margaret Miller, Scott Martin, Elam Herr, all named defendants
in this case and unnamed others show cause why they should not be charged with violations of 18 U.S.C. § 2113
(bank robbery).

[15] Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penalties.

[16] Order Fulton Financial to compensate the plaintiffs for cases 5:18-cv-00987 and case 2:17-cv-02763 as demanded
in their respective lawsuits.

[17] Order Wikimedia foundation and all media outlets specified to provide space and corrections as provided by the
plaintiff and his designated representative for fake news and PROGRAMMED CENSORSHIP!

{18] Order Summary Judgement be awarded for all other cases Mr. Cutler has been denied due process be awarded,

[19] Other remedies the court deems appropriate.

[20] Order the Democratic National Committee to aiso show why they are not a party to Religious discrimination.

[21] Order Nancy Pelosi to resign from her position for the false statement (18 USC § 1001) made through her kawyer.

[22] The primary election in Pennylvania heid June 2, 2020 should be redone because of unequal treatment of voters
throughout the state.

[23] Order of GAVIN NEWSOME, GOVERNOR OF CALIFORNIA be vacted because it is obstruction of free exercise
of religious beliefs and violates Matthew Shepard and James Byrd Jr. Hate Crimes Prevention Act.

[24] Order CHINA to allow the residents of Hong Kong become a territory of the United States for attacking
the United States

| [25] Combine cases 20-1805, 20-1449, 20-1422 from USCA third circuit and 20-5143 from the USCA DC
CIRCUIT.

[26] Order Broadcasters to make available at NO COST there AUX CHANNELS for teaching grades K-12.

[27] Order Susan Peipher Esquire and other lawyers guilty of similar activites, to be barred from participation in the
Federal Court CM/ECF system.

[28] Order that all public broadcasting stations be charged with VIOLATIONS 18 U.S.C. § 653, misuse of federal funds,
or on the alternate be charged with 18 U.S.C. § 666 for Censoring Mr. Cutler's activity.

[29] Order the money that Mr. Bloomberg sent to the DNC plus pledged funds be held for his employees that worked on

PAGE 39 of 197
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 49 of 81

his presidential bid that took the jobs based on contracts he made to be distributed by Mr. Cutler.

[30] Order GOOGLE LLC with violations of the ELECTION CAMPAIGN contributions by editing Mr. Cutler’s comments
on youtube videos and other destruction of phone use.

[31] Order the CDC to recommend mass Pneumonia vacinations to STOP COMPLICATIONS of COVID-19 and FLU

[32] Order the STATE SCHOOLS to REQUEST BIDS FOR ONSITE TEACHING ON A CONTRACT BASIS 10, 30, 100
STUDENTS, ete.

[33] Although there is no amount of money that can bring back BREONNA TAYLOR, from the dead, the store chain
LORD AND TAYLOR could be brought back as LORD AND BREONNA TAYLOR as a fixed reminder to her death
and combined with CENTURY 21.

[34] Based on the reply on 27SEP2020, Mike Carter and the Seattle Times should be charged with aiding and abetting
the coverup of the murder of Jonathan Luna 04DEC2003 after the fact.

135] Order CITIBANK pay three times the amount they allowed to be stolen via fmail fraud from Jeffrey Cutler and
Marilyn Cutler, and document how much they spend on lawyers to support their conspiracy to commit mail fraud.

[36] The constitution should be ammended to allow all citizens of voting age in any prison the right to vote for a
representative in congress and president of the United States just like Washington, DC., and 4 electorial vote. The
total prison population shail be added to the census for the country. No additional seats shall be added to the
house.

[37] The constitution should be ammended to allow all citizens of voting age native born in any territory the right to vote
for a representative in congress and president of the United States just like Washington, DC., and 1 electorial vote.
The total population shalt be added to the census for the country. No additionat seats shall be added to the house.

[38] The government shalt establish a set of specifications for the minimum features a health plan shall contain to be
called copper, silver, gold platinum, etc., and failure to deliver these features shail be considered mail fraud.

{39] The intentional termination of life by any third party for money for all individuals from 84 months old after conseption
to 30 months old after conseption shall be considered a crime.

[40] A replacement for obamacare would allow any United States interstate company offer their group health plan to not
only their employees, but their suppliers and customers at any pricing they choose with a stated customer charge
and individual charge.

[41] The request for the stay of the order of 14SEP2020 BY THE OFFICE OF ATTORNEY GENERAL SHOULD BE
DENIED because it should be an injunction pending Appeal.

[42] Every jurisdiction in the United States MUST allow UNRESTRICTED PRAYER NOT ENCUMBERED BY any local
specifications specifying the correct way to pray, enforced by RELIGIOUS POLICE.

[43] Judge Rendell should recuse herself because of her involvement with this case, dating to 13MAY1985 and her

current spouse involvement with the Insurance industry.

PAGE 40 of 197

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 50 of 81

[44] Mark Trundos be compensated for criminal activity regarding 2:19-cv-05846 .

[45] Jeffrey Cutler be allowed to get Medicare Part B as equtiable release based on PANDEMIC provisions put in place
by the president of thé United States.

[48] All ballots collected in remote collection boxes where the voter was not offered a HARD COPY of their vote be
segragated (violating 18 U.S.C. § 653, misuse of federal funds and Equal Treatrnent Under the jaw Ammend 14)
validity be determined by the court.

[47] Order Tami Levin and Charity Welch (case 5:20-cv-04842) be compensated at a minimum of $250,000 dollars

[48] Mr. Noviho (5:15-cv-03151} be compensated at a minimum of $250,000 dollars because he should have won on
03SEP2015, but the lawyer George Reihner failed to protect Mr. Noviho.

[49] Order everyone mentioned in this case that is victim of the KKK or FBI be awarded a minimum of $250,000 dollars.

[50] Order Wikipedia to reveal the Name, Address, and Email of RAVENSFIRE, and PROLOG and Government sources
used to SPY on Mr. Cutler and pay him an appropriate payment

i51] A law should be passed that allows JEFFYBONDS be used to make sure every POLICE vehicle is a 2 man car
because like computers, POLICE CAN NEVER HAVE TOO MUCH BACKUP

[52] Seth Williams should get his law license restored just like Ernie Preate, pilus awarded 250,000 dollars

[53] Mr. Michael Grant and Mr. Noviho (5:15-cv-03151) be compensated at a minimum of 250,000 doilars

[54] Survivors of Sean D. Williams (18-2773) be awarded a minimum of 250,000 dollars

[58] Order Andrew Cuomo and Leticia James resign for violations of the right to PRAY, and testify under OATH.

[56] Order Traveller's Insurance, Citibank and others to pay into the fund or face criminal prodection.

[57] Order every employee at PBS/NPR to dedicate a portion of their pension or paycheck to a fund or face prosecution
for 18 U.S.C. § 653 MISUSE OF FEDERAL FUNDS, MAIL FRAUD, AND OTHER CRIMES.

[58] GOOGLE is guilty of violating 47 U.S. Code § 230 via their Youtube division and in conjunction with every
other news media including ABC, CBS, NBC is guilty of violating 18 U.S.C. § 3 Accessory After the Fact
MURDER of Jonthan Luna.

{59] Kara N. Templeton, Christopher Leppler, Judge B. Denise Commins have conspired to violate 18 U.S.C. § 33
Accessory After the Fact MURDER of Jonthan Luna.

[60] Based on case 10011 Boeing should create a project to bring back the L-1041 Aircraft from the dead with engines
from the 737-MAX to provide new aircraft to the fleets that would soak up excess production and provide new
capacity to the Airline Industry Worldwide and Engineerin jobs and capacity.

[61] Order the United States Government to stop collecting or accessing penalties FOR FAILURE to comply with
established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

Constitution amendment 1 and declare the ACA unconstitutional , based on the 89 page writ of USCA case 17-

PAGE 47 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 51 of 81

2709 on page 314A, and Supreme court case # 15-632 pius the writ filed by the WHITE HOUSE as 19-840, 19-

1079 and Declare that no jurisdiction of the United States can dictate the proper way to pray.

Dated: , 2020

 

BY THE COURT

PAGE 42 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 52 of 81

CONSTITUTIONAL VIOLATIONS

A. Amendment | of the United States Constitution is absolute when it says

“to petition the Government for redress of grievances”. Because the government has put such a high
threshold and cost in allowing these grievances to be heard, criminal acts by a government entities in
violation of the basic rights are being ignored despite the majority’s attempt to limit its application to
defendants for whom it has been found acceptable by a judge, there is no such limitation in the Amendment
itself. Even when significant illegal activities such as mail fraud (complaint #1773989 and OTHERS) exist
and making false statements to the court exist. As in previous documents, itis obvious the state

government entities and news media have conspired to have a Fraud on the court.

B. Amendment 1 of the United States Constitution is absolute when it says

“CONGRESS SHALL MAKE NO LAW respecting an establishment of religion, or prohibiting the free
exercise thereof: The government has a history of persecuting the Amish. East Lampeter Township also
has singled out the Amish and been involved in a previous federal lawsuit 97-cv-5034. The religious
exemption within Obamacare allows the government to send a swat team to enforce religious practices. The
supporting documentation of this is theWrit of Certiorari for case 15-632, prepared by the American Freedom
Law Center and Robert Muise. East Lampeter Township also has singled out the Amish and been involved
in a previous federal lawsuit 97-cv-5034. The religious exemption within Obamacare allows the government

to send a swat team to enforce religious practices just like New York has done..

PAGE 43 of 197

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 53 of 81

ADDENDUM

PAGE 44 of 197
AE 86: 0012838 © Botlinent Sa" age: 1° "Date He? 148872020" °4

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
DCO-008
No. 20-2936

COUNTY OF BUTLER; COUNTY OF FAYETTE; COUNTY OF GREENE; COUNTY
OF WASHINGTON; NANCY GIFFORD; MIKE GIFFORD, husband and wife doing
business as Double Image Styling Salon; PRIMA CAPELLI INC, a Pennsylvania
Corporation; MIKE KELLY; MARCI MUSTELLO; DARYL METCALFE; TIM
BONNER; STEVEN SCHOEFFEL; PAUL F. CRAWFORD, trading and doing business
as Marigold Farm; CATHY HOSKINS, trading and doing business as Classy Cuts Hair
Salon; RW MCDONALD & SONS INC; STARLIGHT DRIVE IN LLC, a Pennsylvania
Corporation; Sk YVIEW DRIVE IN LLC, a Pennsylvania Limited Liability Company

Vv.

GOVERNOR OF PENNSYLVANIA; SECRETARY PENNSYLVANIA
DEPARTMENT OF HEALTH,
Appeliants

(W.D. Pa. No. 2-20-cv-00677)
Present: JORDAN, KRAUSE, and PHIPPS, Circuit Judges

1. Document from Proposed |ntervenor Jeffrey Cutler Titled “Petition for En
Banc Review of Petition to Combine Cases,” treated as a Motion to Reconsider
the Court’ s 10/9/20 Order Denying Intervention, with Request for Referral to
the Court En Bane pursuant to 3d Cir. LO.P. 10.3.3.

Respectfully,
Clerk/Lmr

ORDER
The foregoing motion for reconsideration is hereby DENIED.

 

 

By the Court,

s/_ Kent A. Jordan
Circuit Judge
Dated: November 6, 2020
Lmr/cc: All Counsel of Record
Jeffrey Cutler

 
 

If you view the you will be charged for 4 Pages $0.40

General Docket
Third Circuit Court of Appeals a

Court of Appeals Docket #: 20-2936

Nature of Suit: 3440 Other Civil Rights

County of Butler, et al v. Governor of Pennsylvania, et al
Appeal From: United States District Court for the Western District of Pennsylvania
Fee Status: Paid

     

Case Type Information:
1} civil

| 2) private

| 3) civil rights

 

 

Originating Court Information:
District: 0315-2 : 2-20-cv-00677
Trial Judge: William $_ Stickman, IV, District Judge
Bate Filed: 05/07/2020 ;
Date Order/Judgment: Date Order/Judgment EOD: Date NOA Filed:
09/22/2020 09/22/2020 09/22/2020

 

  

 

 

10/01/2020 26 ECF FILER: ENTRY OF APPEARANCE from Lawrence J Joseph on behalf of Amicus Curiae Eagle Forum
Education & Legal Defense Fund. [20-2936] (LuJ} [Entered: 10/01/2020 01:21 PM]
40/05/2020 26 MOTION filed by Proposed Intervenor Jeffrey Cutler construed as a motion ta intervene. Response due on

10/16/2020. Certificate of Service dated 09/30/2020. Service made by US mail. (LMR} (Entered: 10/07/2020 11:16
AM]

10/09/2020 27. ORDER (PHIPPS, Circuit Judge} The foregoing Motion by Proposed Intervenor Jeffrey Cutler construed as a motion
to intervene is denied. Panel No.: DCO-003. Phipps, Authoring Judge. (LMR) [Entered: 10/09/2020 11:06 AM]

10/19/2020 28 MOTION filed by Proposed Intervanor Jeffrey Cutler for Arnended Petition to Combine Cases. Certificate of Service
dated 10/15/2020. Service made by US mail. (LMR) [Entered: 10/26/2020 01:62 PM]

10/20/2020 29 Document filed by Proposed intervenor Jeffrey Cutler titled “Errata te the amended petition’. Certificate of Service
dated 10/19/2020. Service made by US mail. (LMR) (Entered: 10/26/2020 02:00 PM}

10/26/2020 30 ORDER (Clerk) Jeffrey Cutler's “Petition to Combine Cases” was treated as a motion to intervene and denied by the
Court on October 9, 2020. Because that petition was denied and Jeffrey Cutler was denied permission te intervene in
this appeal, no action will be taken on Jeffrey Cutler's amended petition or errata received after the Court's order.
(LMR) [Entered: 10/26/2020 02:02 PM]

10/27/2020 31. ECF FILER: UNOPPOSED Motion fled by Appellants Governor of Pennsylvania and Secretary Pennsylvania
Departenent of Health for Extension of Time to file Appellants’ brief and appendix until/for 14 days. Certificate of
Service dated 10/27/2020. Service made by ECF. [20-2936] (IBD) (Entered: 10/27/2020 12:56 PM]

10/29/2020 32 TEXT ONLY ORDER {Clerk} granting motion for extension of time filed by Appellants Governor of Pennsylvania and
Secretary Pennsylvania Department of Health. Appellants’ brief and appendix must be filed and served on of before
November 18, 2020. (MB} (Entered: 10/29/2020 02:30 Ph]

 

 

| 0729/2020 |

 

si Document from Propased Intervenor Jeffrey Cutler Titled “Petition for En Banc Rewew of Petition to Combine Cases,”
treated as a Motion to Reconsider the Cour's 10/9/20 Order Denying intervention, with Request for Referral to the
Court En Banc pursuant to 3d Cie. 1.0.P. 90.3.3. (LMR} (Entered: 10/30/2020 10:06 AM]

11/06/2020 34 ORDER (JORDAN, KRAUSE and PHIPPS, Circuit Judges) denying Document from Proposed Intervenar Jeffrey
Cutler Titled “Petition for En Banc Review of Petition to Combine Cases,” treated as a Motion to Reconsider the
Court's 10/9/20 Order Denying Intervention, with Request for Referral to the Court En Banc pursuant to 3d Cir. £.0.P.
10.3.3.. Panel No.: DCO-008. Jordan, Authoring Judge. (LMR) (Entered: 11/06/2020 02:21 PM]

 

 

 

 

-PACERService Center
Receipt od

   

 

nsac

 

   

 

 

 

 

[ Third Circuit - 11/07/2020 06:31:36
PACER Login: _/yk6550 IClientCode: |
Description: ——_—{Case Summary —_Search Critevia: [20-2936 |

   

 

 

Billable Pages: |! co _ Kost: 0.10

 

 

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 56 of 81

 

   
 

Document

 

 

 

 

 

CE @ htt: ec ca3.uscourts.gov/nbeam/serviet/Transporthoce (| fA Search

 

[2] Most Visited @2 Getting Started

2 Documents are attached to this filing

 

Document Description Pages |

USCA CASE 20-2936

SCREEN PRINT ECF 33 O7NOV2020 7:15 AM i IE) Document Filed 75 |

? a Document Filed 80

 

145 pages
Cannot combine all documents (exceeds max of 50 MB}

 
Cass fe sees Boca oP PPS IaH Tet paUee BAe Fae %08 07120 9

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
July 26, 2019

No. 18-3693

 

JEFFREY CUTLER,
Appellant

v.
ALAN SCHNITZER, Chairman the Traveler's Companies’ Inc.;

EDWARD MCVEY, Pennsylvania Insurance Department;
RICHARD S. MILLS, McElroy, Deutsch, Mulvaney, & Carpenter, LLP;

KIANDRA BAIR, MeNees, Wallace & Nurick; SAM JANESH, The LNP Media Group;
DENNIS STUCKEY, Lancaster County Chairman; BRIAN HURTER, Lancaster County

Controller; MARK DALTON, Lancaster County Court Administrator;
DAVID BUCK WALTER, East Lampeter Township Chairman;
DAVID ZUILKOSKL, Conestoga Valley School District, DENNISE COMMINS

(E.D. Pa. No. 5-17-cv-05025)

Present: RENDELL, Circuit Judge

1. Motion filed by Appellant Jeffrey Cutler titled Petition to Alter Panel
construed as Motion to Recuse

Respectfully,
Clerk/JK

ORDER

 

The foregoing motion to recuse is denied.

By the Court,

s/ Marjorie O. Rendell
Circuit Judge

Dated: August 7, 2019
JK/ce: Jeffrey Cutler

All Counsel of Record

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 58 of 81

 

If you view the | Full Docket | you will be charged for 4 Pages $0.40

General Docket
Thied Circuit Court of Appeals

Court of Appeals Docket #: 18-3693 Docketed: 12/12/2018 |
Nature of Suit: 3370 Other Fraud i
Jeffrey Cutler v. Alan Schnitzer, et al

Appeal From: United States District Court for the Eastern District of Pennsylvania

 

 

i

Case Type Information:
4} civit

| 2} private

| 3} Federal question

 

 

 

Originating Court information:
District: 0313-2 : §-1/-cv-05025
Trial Judge: Jeffrey L. Schmehi, U.S. District Judge
Date Filed: 11/06/2017

 

 

Date Order/Judgment: Date Order/Judgment EOD: Date NOA Filed:
1114/2018 14/14/2018 12/07/2018
04/25/2049 COMPLIANCE RECEIVED. Motion received from Pro Se Appellant Jeffrey Cutler. (MCW) [Entered: 04/30/2019 01:21

PM]

06/07/2019 [EZ] ORDER (Clerk} denying Appellant's Patition to file Amended Brief and Appendix as presented. The reply briefs filed on
April £0, 2049 and Aprit #1, 2079 are hereby stricken. Appellant may, within 14 days of the date of this order, file one
reply brief addressing alf 6 of the Appellees’ briefs filed in this case. SEE ORDER FOR COMPLETE TEST, filed. (JK}
[Entered: 05/07/2019 01:27 PM] i

 

 

 

 

05/21/2019 MOTION filed by Appellant Jeffrey Cutler titled Petition to Expand Record to Include Evidence of Pasjury. Response
due on 06/03/2019. Certificate of Service dated 05/21/2019. Senice made by ECF, US mail. SEND TO MERITS
PANEL.—[Edited 06/07/2019 by JK] (JK) (Entered: 05/22/2019 10:56 AM]
05/21/2019 PRO SE REPLY BRIEF (with Addendum} on behaif of Appellant Jeffrey Cutler, filed. Pages: 6. Certificate of Service
dated 05/21/2019 by US mail. (SJB) (Entered: 05/28/2019 10:20 AM]
06/03/2019 ECF FILER: Response filed by Appellee Alan Schnitzer to motion. Certificate of Service dated 06/02/2019. SEND TO
MERITS PANEL. [18-3693]-{Edited 06/07/2019 by JK] (MPH) [Entered: 06/03/2019 05:54 PM]
06/07/2019 ORDER (Clark) referring the Appellant's Motion to Expand Record and Appellee's Response to the merits panel, filed.
(JK) [Entered: 08/07/2019 11:39 AM]
07/15/2019 CALENDARED for Thursday, 08/01/2019. (TLG} (Entered: 07/15/2019 03:33 PM]
07/25/2019 MOTION filed by Appellant Jeffrey Cutier titled Petition to Alter Panel and Allow Oral Argument. Response due on
“" 98/05/2019. Cerificate of Service dated 07/25/2019. Service made by ECF. (JK) (Entered: 07/26/2019 02:07 PM]
08/01/2019 SUBMITTED (Pro Se - 3rd Cir. LAR 34.1 (a)} on Thursday, August f, 2019. Panel: McKEE, COWEN and RENDELL,
Circuit Judges. (TLG) (Entered: 08/01/2019 08:09 AM]
=] ORDER (RENDELL, Circuit Judge) denying motion for recusal fled by Appellant Jeffrey Cutler, filed. RENDELL,

08/07/2019

 

 

Authoring Judge. (JK} (Entered: 08/07/2079 03:51 PM]

 

 

 

 

 

L PACER Service Center __
(Transaction Receipt
| Third Circuit - 19/12/2020 0644-73

  

 

 

 
 

PACER Login: [kos liom Codes
(Description: [Case Summary |Search Criteria: (18-3693
[Bitlable Pages IN ot OT

 

 

 

    

 

 

 

 
case te°369F ” Bocument: bos 13405883 page’ 1” “Date Fiice'07/28/201 9

ee
fat

     

whl

Se

In The I a cry - ey gv é
deta aibhbs ily og

United States Court of Appeals ~~~ 4
for the Third Circuit

18-3693

JEFFREY CUTLER
Appellant

Vv.

ALAN SCHNITZER; EDWARD MCVEY; RICHARD S. MILLS; KIANDRA
BAIR; SAM JANESH; DENNIS STUCKEY; BRIAN HURTER; MARK
DALTON; DAVID BUCK WALTER; MIKE SHIRK; JUDGE DENISE
CUMMINS; DAVID ZUILKOSKI
Appellees

Appeal from the Order/Judgment entered Nov 14, 2018 in the United States District
Court for the Eastern District of Pennsylvania at No. 5-17-cv-03025

PETITION TO ALTER PANEL AND ALLOW ORAL
ARGUMENTS

ORAL ARGUMENTS REQUESTED

PAGE 1 of 8
Case TB HES POU Go AAO hs Ot eee S49 FP OP BSLOt9

The petitioner, Jeffrey Cutler, requests the court allow oral arguments by the
petitioner and alter the panel to recuse judge Rendell because of direct conflict
with part of this case by her former husband. Since the Petitioner has never been
represented by a lawyer in any part of this case and sometimes makes errors
because of what he be believes was external forces, oral arguments should be
warranted, to make his case for equal protection just like the case of Brown v,
Board of Education and question computer errors for restricting access to pacer
and other systems.

The courts have affirmed, it must “afford a liberal reading to a complaint filed by
a pro se plaintiff,” particularly when the plaintiff has no formal legal training or
education. Klayman v. Zuckerberg, 753 F.3d 1354, 1357 (D.C.Cir, 2014); see also
Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be
liberally construed, and a pro se complaint, however inartfully pleaded, must be
held to less stringent standards than formal pleadings drafted by lawyers.”)
(internal quotations and citations omitted).

WHEREFORE, for all the foregoing reasons, and the documented murders

of 3 federal employees (Jonnathan Luna, Beranton Whisenant, and Justin
Zemser) 5 children on May 13, 1985 and significant discrimination against

other Jewish individuals (11 murdered by Robert Bowers 2:18-cr-00292),

(discrimination by police in Philadelphia polce department against Jewish

PAGE 2 of 8

 
case 183653” Boctiment! 80319 S80 ses Page S "Dats riled B7}2520T9

Police officers 2:18-cv-05029), the books <ref> https://www.amazon.com/Love-Murder-
Corruption-Lancaster-County/dp/1933822880 </ref>,

“BLACK KLANSMAN” , the petition should be granted.

Respectfully submitted,

DATE:_ZSeluz. Zo

 

Jeffrey Cutler, pro se
215-872-5715 (phone)

elfaxcollector@gmail.com

P.O. Box 2806
York, PA 17405

CERTIFICATE OF SERVICE

I hereby certify that on July 25, 2019, I filed the
foregoing with the Clerk of the Court for the
United States Court of Appeals for the Third
Circuit. Participants in the case who are registered
CM/ECF users will be served by the appellate
CM/ECF system. |] further certify that all of the
other participants or their lawyers in this case are
registered CM/ECF users, except Sam Janesh,
INS who are served via

  

PAGE 3 of 8

 

 
CaSESBBEIEY TSCungN BOP TSIOSES "page a BEE FIP O78 /2019

CERTIFICATION OF COMPLIANCE

This brief complies with the type-volume limitations of Fed. R. AP. P. 35(b)(2)
and Circuit Rule 40-1 because this brief contains no more than 15 pages,
excluding the parts of the brief exempted by Fed. R. AP. P. 32.

Respectfully submitted

DATE:_2$ ful. 2U”F Xl? Yi

/* Y é, v7
efirey Cutler, pro se

215-872-5715 (phone)
eltaxcoillector@qmail.com

P.O. Box 2806
York, PA 17405

 

PAGE 4 of 8

 
Case fa REO SY eet Fo AOS ot padé Stee IPOS OOtO

ADDENDUM

PAGE 5 of 8

 
ComasdiibasG05 b digceumner BOOS SOMUSHO3 Pagage: 6 Dale Mleled meeaaol9

OFFICE OF THE CLERK.
PATRICIA S, DODSZUWEIT Unrrep States Court or AppeALs TELEPHONE
CLERK FOR THE THIRD CIRCUIT 215-597-2995

21400 UNITED STATES COURTHOUSE
601 MARKET STREET

PHILADELPHIA, PA 19106-1790
Website: www.ca3 uscourts. gov

 

July 15, 2019

Jeffrey Cutler

Nathan P. Heller Esq.
Jeffrey D. Litts Esq.
Richard 8, Mills Esq.
Susan P, Peipher Esq.
Claudia M. Tesoro Esq,
Paul C. Troy Esq.

RE: Jeffrey Cutier v. Alan Schnitzer, et al
Case Number: 18-3693
District Court Case Number: 5-17-cv-05025

Dear Litigant and Counsel:

Please be advised that the above-entitled case(s) will be submitted on the briefs, pursuant to 3rd
Cir, LAR 34.1(a), with NO oral argument on Thursday, August 1, 2019.

This means your presence will not be required.
Very truly yours,

Patricia S. Dodszuweit, Clerk

By: s/Tiffany L. Grier
Calendar Clerk
267-299-4905

MMW/TLG

Pursuant to IOP Chapter 2, you are hereby advised that your appeal will be submitted before the
following panel: McKEE, COWEN and RENDELL, Circuit Judges

 

 
case fe sB8FY Gscuiment OoStTSIO85OS ps gs 7 ORE Fils O7 25/2049

Social Security Administration

. Retirement, Survivors and Disability Insurance
Notice of Change in Benefits

Mid-Atlantic Program Service Center
300 Spring Garden Street
Philadelphia, Pennsylvania 19123-2992
Date: June 13, 2019

BNC#: 19MD588H68964-HA

Han eM A de gg A MEE GL Da Lane aff te jenn
316 114876 **ALITOMIXED AADC 206 R PE F2 M1 PC2 190607
nae KENNETH M KRIEGER
were 7626 BROCKTON RD
$ PHILADELPHIA PA 1915}

We can pay you beginning June 2019.

A computer error terminated your benefits. We apologize for the inconvenience
cause by the error.

What We Will Pay

We pay Social Security benefits fora given month in the next month. For

~ — ————exraiple, Social Sécur ity benefits foi March are paid im April. ~ 9° 7-7

@ You will soon receive a payment for $980.00, which is the money you
are due through June 2019.

e After that you will receive $980.00 on or about the third of each
month.

Do You Think We Are Wrong?

If you do not agree with this decision, you have the right to appeal. We will
review your case and look at any new facts you have. A person who did not
make the first decision will decide your case. We wil! review the parts of the
decision that you think are wrong and correct any mistakes. We may also
review the parts of our decision that you think are right. We will make a
decision that may or may not be in your favor.

e You have 60 days to ask for an appeal.

e The 60 days start the day after you receive this letter. We assume you
received this letter 5 days after the date on it unless you show us that
you did not receive it within the 5-day period,

e You must have a good reason if you wait more than 60 days to ask for
an appeal.

e You can file an appeal with any Social Security office. You must ask
for an appeal in writing. Please use our "Request for Reconsideration"
form, SSA-561-U2. You may go to our website at
www.socialsecurity.gov/online/ to find the form. You can also call,
write, or visit us to request the form. If you need help to fill out the
form, we can help you by phone or in person.

C See Next Page

|
|

ait

f

GEBIRETSLSTOSHE TST FEAGCIC COTO

WY d°L090618 23d LONDON TX dd V LON eNO MEVBAIO LOS

ocerocose
Case IB-S6SIY BRAUN BOT S3OS8S Oo Page BAS FileaeB 7S 2019

19MD588H68964-HA Page 2of 2 :

If You Want Help With Your Appeal

You can have a friend, representative, or someone else help you. There are

Toups that can help you find a representative or give you free legal services
if you qualify. There are also representatives who do not charge unless you
win your appeal. Your local Social Security office has a list of groups that
can help you with your appeal.

If you get someone to help you, you should let us know. If you hire someone,
we must approve the fee before he or she can collect it. And if you hire a
representative who is eligible for direct pay, we will withhold up to 25 percent
of any past due benefits to pay toward the fee.

Suspect Social Security Fraud?

Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline
at 1-800-269-0271 (TTY 1 501-2101).

If You Have Questions

We invite you to visit our website at www.socialsecurity.gov on the Internet
to find general information about Social Security. If you have any specific
questions, you may call! us toll-free at 1-800-772-1213, or call your local Social
Security office at 1-877-445-9977. We can answer most questions over the
phone. If you are deaf or hard of. hearing, you may cai] our TTY number,..
1-800-325-0778. You can also write or visit any Social Security office. The
office that serves your area is located at:

SOCIAL SECURITY
4240 MARKET STREET
PHILADELPHIA PA 19104

If you do call or visit an office, please have this letter with you. It will help
us answer your questions. Also, if you plan to visit an office, you may call
ahead to make an appointment. This will help us serve you more quickly
when you arrive at the office.

Social Security. Administration

 

 
 

Case 4:20-cv-02078-MWB_ Document 181 Filed 11/19/20 Page of f 81

O
Case 1:17-cv-01740-SHR Document 7 Filed 11/06/17 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER : Civil No. 1:17-cv-1740
Plaintiff,
v.
ALAN SCHNITZER, ET AL.
Defendants. Judge Sylvia H. Rambo
ORDER

The background of this order is as follows: On September 26, 2017, Plaintiff
Jeffrey Cutler, proceeding pro se, filed a 152 page document titled, “Complaint for
Fraud on the Court and Motion for Summary Judgment.” (Doc. 1.) The court
dismissed Plaintiff's complaint with prejudice on September 27, 2017, stating that
it did not comply with Rule 8 in any manner and was not a proper pleading.
(Doc. 5.) Ultimately, the court dismissed the complaint because, even if the
complaint was proper, the Middle District of Pennsylvania was not the proper
venue. (U/d.) On October 27, 2017, Plaintiff filed a motion for reconsideration
styled, “Fraud on the Court, Motion for Reconsideration Oral Arguments and
Summary Judgment.” (Doc. 6.) It appears that Plaintiff is requesting that the court
transfer this matter to the Eastern District of Pennsylvania. (/d.)

Venue is proper if is within a judicial district “im which any defendant

resides” or “in which a substantial part of the events or omissions giving rise to the

 

 
 

Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 68 of 81
Case 1:17-cv-01740-SHR Document? Filed 11/06/17 Page 2 of 2

claim occurred.” 28 U.S.C. § 1391(b)(1) & (2). In this matter, the complaint
indicates that the actions in this matter took place in Lancaster, Pennsylvania,
which is within the Eastern District of Pennsylvania. Because the Middle District
of Pennsylvania is the incorrect district for this matter, the court may dismiss, or if
in the interest of justice, transfer the case to the correct district. 28 U.S.C.
§ 1406(a). The court originally dismissed this action in accordance with § 1406(a),
but upon request of the Plaintiff, the court has reconsidered its decision and will
transfer this matter to the Eastern District of Pennsylvania.

Accordingly, IT IS HEREBY ORDERED that Plaintiff's motion for
reconsideration (Doc. 6) is GRANTED in that this matter shall be transferred to

the Eastern District of Pennsylvania.

s/Sylvia Rambo.

 

SYLVIA H. RAMBO
United States District Judge

Dated: November 6, 2017

 

 

 
 

Case 4:20-cv-02078-MWB_ Document 181 Filed 11/19/20 Page 69 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF

JEFFREY CUTLER, EAST
LAMPETER ELECTED TAX
COLLECTOR

Vv.

ALAN SCHNITZER,
CHAIRMAN THE TRAVELER'S
COMPANIES INC.

EDWARD MCVEY, THE
PENNSYLVANIA INSURANCE
DEPARTMENT

Richard S. MILLS, McElroy,
Deutsch, Mulvaney, &
Carpenter, LLP

KIANDRA BAIR, McNEES
WALLACE & NURICK

SAM JANESH, THE LNP
MEDIA GROUP

DENNIS STUCKEY,
LANCASTER COUNTY
CHAIRMAN

BRIAN HURTER,
LANCASTER COUNTY
CONTROLLER

MARK DALTON,
LANCASTER COUNTY COURT
ADMINSTRATOR

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

MIKE SHIRK, HIGH INC.
CHAIRMAN

JUDGE DENISE
CUMMINS

DISTRICT JUSTICE JUDGE
DAVID ZUILKOSKI,

CONESTOGA VALLEY SCHOOL
DISTRICT

Plaintiff,

Defendants

PENNSYLVANIA

)No.: 1:17-cv-1740

BCT 2 220i

DAO

JURY TRIAL DEMANDED

See eee Neer Sear met ee ww ee No ee ed Nem Nama Nee eee ee ee ee Nee ee ee

Neer ee

FRAUD ON THE COURT, MOTION FOR RECONSIDERATION ORAL
ARGUMENTS AND SUMMARY JUDGEMENT

NOW COME, Jeffrey Cutler, Plaintiff in this case and related state court cases

numbered CI-16-09640 and MJ-02302-LT-0000158-2016 which are characterized as landlord

Middle District 1:17-cv-1740 Page 1 of 11

 

 
 

Case 4:20-cv-02078-MWB_ Document 181 _ Filed 11/19/20 Page 70 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 2 of 11

SBST ECE TION UW JUSTICE and

jemand disp vie, bubin ready gee stecpts ai

 

RELIGIOUS PERSECUTION. Th. 0 hanierin the clashed Order signed by the Judge on
WSEPIOL 7 Lied te allow tay pes iaths eto sarrech dae case and violated Mr. Cutloe’s Fifth
arwndment cehts to cguct treatment under une faw sisce other cases in the Middle District
of Penney ivania have been sransferre cede astern Dbetrict of Mennsylyvania (2:17-cv-00579
Junita Way y. Aspita) rsivad of bei, PMerataccd With orctucice when the venue was
deemed incarrect, Phe Calor judge is the Eastern District of Vermsylvania may also havea
comflich ci nierest with ts case. Bes cue. Gl cunspinicy anany parties, perjury and fraud on
fhe coir fhe case should be award Se mary dudeomoent or oralareuments by all parties
thad ove reenondaed fo dans

Respectfully submitted:

ieipeoy Cutler

! ‘A

   

BY: . oo
PLA Ke
vark tA 17405-2806

LA mA eres
ac P25? [a

*

 

Date: B7OC PUT?

Micelle Diseast 117-cv-1740 Page 2 of 11

 

 

 
 

Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 71 of 81
Case 1:17-cv-01740-SHR Docunient 6 Filed 10/27/17 Page 3 of 11
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF
PENNSYLVANIA

JEFFREY CUTLER, EAST )Na.:
LAMPETER ELECTED TAX
COLLECTOR

Plaintiff,
v.

ALAN SCHNITZER,
CHAIRMAN THE TRAVELER’S
COMPANIES INC.

EDWARD MCVEY, THE
PENNSYLVANIA INSURANCE
DEPARTMENT

Richard S. MILLS, McElroy,
Reutsch, Mulvaney, &
Carpenter, LLP

KIANDRA BAIR, McNEES
WALLACE & NURICK

SAM JANESH, THE LNP
MEDIA GROUP

DENNIS STUCKEY,
LANCASTER COUNTY
CHAIRMAN

BRIAN HURTER,
LANCASTER COUNTY
CONTROLLER

MARK DALTON,
LANCASTER COUNTY COURT
ADMINSTRATOR

DAVID BUCKWALTER,
EAST LAMPETER TOWNSHIP
CHAIRMAN

MIKE SHIRK, HIGH INC.
CHAIRMAN

JUDGE DENISE
CUMMINS

DISTRICT JUSTICE JUDGE
DAVID ZUILKOSKI,

CONESTOGA VALLEY SCHOOL
DISTRICT

Swe ee ee ee i al a ee ed i ed ee ee See me Ne ee

Nee ee ee

Defendants

PLAINTIF’S PROPOSED ORDER FOR SUMMARY JUDGMENT
AND NOW, this. day of , 2017 upon consideration Plaintif's Motion
for Summary Judgment and for good cause shown, it is hereby ORDERED the Motion is

GRANTED. SO ORDERED.

a. Stop the illegal eviction of Mr. Cutter from 67, Cambridge village as an effort to legally assassinate a Jew on Yom

Middle District 1:17-cv-1740 Page 3 of 11

 

 
 

Case 4:20-cv-02078-MWB._ Document 181_ Filed 11/19/20 Page 72 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 4 of 11
Kippur, and obstruct justice.

b. Order the summary judgement of ail other cases filed by Mr. Cutler in every court also be granted.

c. Order all vandalism perpetuated against Mr. Cutler to be compensated, and listed.

d. Order East Lampeter Township/Lancaster County to pay for Health Care Insurance of Tax Collector in
compliance with the Affordable Care Act, since the filing of all the legal challenges by East Lampeter Township
makes the office of Tax Collector a full time job exceeding 40 hours per week..

e. Order East Lampeter Township/Lancaster County to pay all current and past due postage of Tax Collector as
required by law and all future postage by postage meter or first class permit owned by East Lampeter Township.

f, Order all discovery to not be limited to an arbitrary period but no longer than the discovery period of the emails in
the server incident of Hillary Clinton.

g. Order ail parties to acknowledge to the court they had no prior knowledge of a recorded incident of illegal

trespass and entry at the apartment of Jeffrey Culler at 67 Cambridge Village on 10JAN2016 at approximately

2:45 PM, and any other incident illegal trespass in to the apartment or vehicles of Jeffrey Cutler.

 

h. Provide all surveitance documentation of Jeffrey Cutler made from 57 Cambridge Village by the East Lampeter

Township Police Department or others, and all violations of the Mr. Cutler's Fourth Amendment rights.

i. Provide documentation to the court of how much all court costs and legal fees have been to date, and list cost or
legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election in all future actions
with the court by East Lampeter Township. Legal fee documentation should start with the actions of the solicitor
on and East Lampeter Township starting in O5NOV2013.

j. Order East Lampeter Township to pay the legal costs of Tax Collector or at minimum Order East Lampeter
Township to pay the legal costs of Tax Collector.

k. Order East Lampeter Township to reveal all persons or individuals that have expressed interest in this case,
especially any officials of the United States Government.

|. Order a one million dollar a day penalty per named individual, until Mr. Cutler's reputation and credit are restored
or individual agreements are reached with each individual.

m. Order Susan Peipher Esquire, East Lampeter Township, Lancaster County Cours and unnamed others show
cause why they should not be charged with violations of the RICCO ACT.

n. Order the Democratic National Committee to also show why they are not a party to Religious discrimination.

O. Order the United States Government to stop collecting or accessing penalties FOR FAILURE to comply with

established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

Constitution amendment 1

Dated: , 2017

 

BY THE COURT
Middle District 1:17-cv-1740 Page 4 of 11

 
 

 

Case 4:20-cv-02078-MWB_ Document 181_ Filed 11/19/20 Page 73 of 81
Case 1:17-cv-01740-SHR Document 6 Filed 10/27/17 Page 5 of 11

Case 1:17-cv-01740-SHR Document5 Filed 09/27/17 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER : Civil No. 1:17-cv-1740
Plaintiff,
v.
ALAN SCHNITZER, ET AL.
Defendants. Judge Syivia H. Rambo
ORDER

On September 26, 2017, Plaintiff Jeffrey Cutler, proceeding pro se, filed a
152 page document titled, “Complaint for Fraud on the Court and Motion for
Summary Judgment.” (Doc. 1.) Federal Rule of Civil Procedure 8 requires a
pleading, such as a complaint, to contain a short and plain statement of the
plaintiff's claim, a demand for relief, and grounds for the court’s jurisdiction. Fed.
R. Civ. P. 8(a). Plaintiffs filing does not comply with Rule 8 in any aspect and is
not a proper pleading. The filing does not set forth a cause of action, how each of
the eleven Defendants are involved, and provides no basis for jurisdiction. Further,
even if the filing was proper in all other respects, this court is not the proper venue.
It appears that the actions in this matter took place in Lancaster, Pennsylvania,

which is within the Eastern District of Pennsylvania, not the Middle District.

 

 
 

 

Case 4:20-cv-02078-MWB_ Document 181 Filed 11/19/20 Page 74 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 6 of 11

Case 1:17-cv-01740-SHR Document5 Filed 09/27/17 Page 2 of 2

Accordingly, IT IS HEREBY ORDERED that Plaintiffs complaint is
DIMISSED WITH PREJUDICE as amending the complaint would not cure the

issue of improper venue.

s/Sylvia Rambo
SYLVIA H. RAMBO
United States District Judge

Dated: September 27, 2017

 

 

 
 

Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 75 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 7 of 11

 
 
  

:hY~cv-00964-TON Document 46 Filed 08/04/17 Page 12 of 1P1+*60

Case 2)17-cv-00984-TON Document 44 Filed 07/17/17 Page 6.of 12
Case 2:17-cr-00137-PD Documenti3i Filed 06/29/17 Page 20 of 40
fade. 2:17-cr-00137-PD Document1oé Filed 06/23/17 Page 16 of 80

Case 2:17-cw00884-TON Odcument 36 Filed ORDLAT Page 24 of 60

. Cece Z17cv-00UR+-TON Document 32-2 Filet OB/LUIT Page 69 af SP

ef 2 . . Ly ; . i ,
. s t

___K pectty than ths exetemzta minds showy az ics eral orn the bere ef cy Ia,

Qofexrat pans tain ch Tv cet Cat So eecnen nn cane enh phe pra cl 16

oC. 4b04etnog enemy titty tition

me flon, 7,201 AP

 

IMPOH-AGT Page LT ef 6

 

2p Toe TT UL AE Pega le WO
HIT-eS037 LUNE TE Pag 19 0€ 4

SUULYZOU-REVE Page tof 18

4AUGUSTOF-REVE Paya £2 of 16

Page if of 24

 

 

 
 

Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 P
age 76 of 81
Case 1:17-cv-01740-SHR Document 6 Filed 10/27/17 Page 8 of 11

IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLYANIA

CIVIL ACTION-LAW [8 =
; § x
COUNTY OF LANCASTER : Bg
' at ‘ Re ae
, Plaintif? :A7-O1164 oo
‘ : “a
a i Docket No.: ‘ Bey =
JEFFREY CUTLER and TRAVELERS : =
CASUALTY AND SURBTY COMPANY i 02
OF AMERICA : .
Defendants ;

 

The undersigned, Dennis P, Stuckey, Chairitte.g fatphancaster County Board of
olfeotion Law, 72 2.3, §

Commissioners, In accordance with the provisions of the’. hal ANC
5511.41, does hereby certify the amount duc and owing to HOU by Jeffrey Cutler, Tax
Collector, and Travelers Casualty and Surety Company of Ameriog/or tax years 2014 and 2015,

‘fnoluding Interest at a-rate of six percent (6%) pet annunt, to be the amount of Forty Thousand

our Cents ($40,411.64), plus interest at the -
Said Certification is based upon the
ivsion of taxen {n acoordance with
lier,

and Four Hundeed and Rleven Dollats.and Sixty-
legal rate from January 1, 2017 until date of pg
failure of Jeffrey Cutler, Tax Collector, to ma

the attached calculations made by the Lancaster

 
  
  
 
  
 

The County does hereby cortlfy the sate to the F of Lancaster County to

auter Judgment on the dockets of her office,

LANCASTER COUNTY
BOARD OF COMMISSIONERS

a fey
(thas ,

  
 

  

Dates Fobra, iF AOL 5; .
| . Jarvis P, Stuckey, Chalemaye

above-divected,

AND NOW, this fh. day of i t , 2017, judgmont ig ontered ds

 

PROTHONOTARY,

&

@

 

 
 

¢

' enter judgment on the dockets of her office.

Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 77 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 9 of 11

ia)

BLAKINGER THOMAS, PC
By: Susan P, Peipher, Esquire
Attomey LD, #87580

(717) 509-7239

E-mail: spp@blelingerthomas.com ‘

28 Penn Square

Lancaster; PA 17603 @

Attorneys for Plaintiff u i
i! ;

IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNEYLV
CIVIL ACTION- LAW

“ais
L Hd ser Ly
344 Na

BASTLAMPETER TOWNSHIP 06 si(<a#éi‘( sé:«é' 7 GB
| Plaintiff 1 DocketNor i

2 eh.
any Guy
he

Vv

JEFFREY CUTLER and TRAVELERS
CASUALTY AND SURETY COMPANY
OF AMERICA

  
   
  

‘

Defendants

of the Board of Supervisors of East .
stent ooal Tax Collection Law, 72 2.8,
§5511.41, does hereby certify the amount due and owing ONS ampeter Township by Jeffrey
Cutler, Tax Collector, and Travelers Casualty and Surety Sefayany of America, for tax years
2014 and 2015, to be the amount of $15,897.19, Sald Certification is based upon the failure of
Jeffrey Cutler, Tax Collector, to mako timely submission of taxes im accordance with the

attaohed calculations made by the Lancaster Gounty Controller.

The Township does hereby certify the

 
  
 

     

-

AMIP TER TOWNS
PERVISO
we hin ELL

David Buckwalter, Chairman, ‘

a

AND NOW, thig age day of ofenteg- 2017, Judgment is entered as above-
directed,

PROTHONOTARY =

 

 

 
 

Case 4:20-cv-02078-MWB_ Document 181_ Filed 11/19/20 Page 78 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 10 of 11

VERIFICATION
I, Ralgh M, Hutchison, verify that I am the Township Manager of RAST LAMPETER

TOWNSHIP, and aa such, 1 att anthorized to make thls Verlfication on its behalf, and I verify
that the statarents made In the foregoing Petition for Preliminary Injunction and Writ af
Mandamus are trus ond corrant to the best of my knowledge, information and belief, This
Verifleation tg subject to the penalties af 18 Pa.C.3.A. § 4904, relating to unewom falsification to

sathorltics,

Dated: _lefats__

 

Weed AAA fA STS

 

 

 

 
 

 

Case 4:20-cv-02078-MWB_ Document 181 Filed 11/19/20 Page 79 of 81
Case 1:17-cv-01740-SHR Document6 Filed 10/27/17 Page 11 of1i

Case 2:17-cv-00984-TON Document 46 Filed 08/04/17 Page 11 of stones

Case 2:17-cv-00984-TON Document 44 Filed 07/17/17 Page ? ot l12
Case 2:17-cr-00137-PD Document 131i Filed 06/29/17 Page 19 of 40
Case 2:17-cr-00137-PD Document 106 Filed 06/21/27 Page 13 of BO

(2381 872.5715
(117) 854-4716

Tax Collector
East LampeterTawnship
2250 OW Philadelphia Pike
Lancaster, PA 17602

 

JUNE 20, 2017

JOSH SHAPIRO

Office of the Attorney General
Strawbeny Square Harisburg
Hartisburgh, PA 17120

Re: PRIVATE CRIMINAL COMPLAINT -PERJURY, OBSTRUCTION OF
JUSSTICE

Dear Josh;

Please consider the attached documents as 4 PRIVATE CRIMINAL COMPLAINT.
Brian Hurter, signed the attached venficatian on O7MAR2017, ESSENTIALLY CLAIMING |

HAD FAILED TO TURN IN §$ 90,060.09 and based on this PERJURED TESTIMONY !

was ILLEGALLY REMOVED FROM OFFICE. He testified under oath on 17MAR2017 that
neither he nor anyone in hig staff ever audited the recomts of the Lancaster Counly
Treasurer, Also the COMMONWEALTH COURT OFFICE has yet to record the 48 page
NOTICE OF APPEAL ! filed on 14JUN2017 and filed the first 3 pages in Federat Court on

1SJUN2017. ail eltaxcoéttor@gmail.com.
Sincer ; ,

Je Cc bide

Tax Goll rc East Lampeter Township, Pennsylvatua

Tae OOIVIUNE TE Page 13 ef 00
23 F-oti) JUNE. 19 Page DE ot 41

{TUL YPOUT-REV Page Tod 0

SAI ESTONTROWS Page thai dn

Paye'. ai 40

 

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 80 of 81.

afbgeqtg]pepotedefclLe ppg tate dentaaf Ebay pbrsty afte th ples

au Sy
“eS . *
N *

x ae oy
ara ss
"Sy 2 hy
a
mo oy
“iD “

Ye fo
Ww a Vv
te coo ma

Be ON
oy NY Nw
Se or
st my hy

Mt

Cy eG
ws os

a rs

- po,

Elid G202 LOO Se

. pe.
t

TAT Wd SdnesiIdevH

 

 
Case 4:20-cv-02078-MWB Document 181 Filed 11/19/20 Page 81 of 81

 

IN THE COMMONEALTH COURTOF2 PENNSYEYVANIA
CIVIL ACTION - LAW

DEMOCRATIC PARTY OF PENNSTLVANIA, etal.
Plaintiff :
DOCKET NO, 407-NID-2020
v.

DONALD TRUMP FOR PRESIDENT, et al.
Defendant

JEFFREY CUTLER,
Intervenor Defendant

DEFENDENT’S NOTICE OF APPEAL, ORDER TO REMAND CASE TO FEDERAL
COURT

TO THE CLERK OF THE COMMONEALTH COURT OF PENNSYLVANIA
Defendant Jeffrey Cutler acting Pro Se has filed a MOVE of the case fo the
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT. For criminal activity.

it is identified as Case 20-2936

To the Clerk of the COMMONEALTH COURT OF PENNSYLVANIA, the
aforementioned state court proceeding shail proceed no further unless this

case is duly remanded back.

Respectfully Submitted,
Jeffrey Cutler

Date: 150CT2020 ‘sf Jeffrey Cutler
Jeffrey Cutler, pro se
215-872-5715 (phone)
eltaxcollector@igmail.com

P.O. Box 2806
York, PA 17405

 

 
